Exhibit 10.11

 

INDUSTRIAL GROSS LEASE

 

BETWEEN 78 MCCLAIN, L.L.C., AS LANDLORD, AND GO-VIDEO INC., AS TENANT
NOVEMBER 15, 1994

 

INDUSTRIAL GROSS LEASE BETWEEN 78 MCCLAIN, L.L.C. AND GO-VIDEO, INC.
TABLE OF CONTENTS

 

1.

BASII-C-LEASE INFORMATION

 

 

1.1 Parties

 

 

1.2- Premises

 

 

1.3 Site Plan

 

 

1.4 Lease Term

 

 

1.5 Renewal Option Term

 

 

1.6 Monthly Rent

 

 

1.7 Base Operating Costs

 

 

1.8 Use

 

 

1.9 Security Deposit

 

 

1.10 Guarantors

 

 

1.11 Broker

 

 

 

 

2.

PREMISES

 

 

2.1 Description

 

 

2.2 Revision of Site Plan

 

 

 

 

3.

TERM

 

 

3. 1 Term

 

 

3.2 Holding Over

 

 

 

 

4.

MONTHLY RENT

 

 

4.1 Monthly Rent

 

 

4.2 Time and Manner of Payment

 

 

4.3 Payment

 

 

4.4 ‘‘Lease Year’’ Defined

 

 

 

 

5.

EXCESS OPERATING COSTS

 

 

5.1 Tenant’s obligation

 

 

5.2 ‘‘Operating Costs’’ Defined

 

 

5.3 Tenant’s Share of Excess Operating Costs

 

 

 

 

6.

CONSTRUCTION OF PREMISES

 

 

6.1 Obligations of Landlord and Tenant

 

 

6.2 Condition of the Premises

 

 

 

 

7.

COMMON AREAS

 

 

7.1 “Common Areas” Defined

 

 

7.2 Use of Common Areas

 

 

7.3 Parking

 

 

 

 

8.

USE OF PREMISES

 

 

8.1 Permitted Uses

 

 

8.2 Insurance Requirements

 

 

8.3 Prohibited operations

 

 

--------------------------------------------------------------------------------


 

 

8.4 Antenna

 

 

8.5 Compliance with Laws

 

 

8.6 Use of Walls

 

 

8.7 Indecent Materials

 

 

8.8 Hazardous Substances

 

 

8.9 Rules and Regulations

 

 

 

 

9.

VAIVER AND INDEMNITY

 

 

9.1 Assumption and Waiver

 

 

9.2 Notice of Claims

 

 

9.3 Indemnity

 

 

 

 

10.

INSURANCE

 

 

10.1 Required Insurance

 

 

10.2 Notice of Insurance

 

 

10.3 Waiver of Subrogation: Release

 

 

10.4 Landlord’s Insurance

 

 

 

 

11.

PERSONAL PROPERTY TAXES

 

 

 

 

12.

MAINTENANCE

 

 

12.1 Landlord’s Obligations

 

 

12.2 Tenant’s obligations

 

 

 

 

13.

ALTERATIONS

 

 

13.1 Landlord’s Approval

 

 

13.2 Alterations Become Part of Premises

 

 

 

 

14.

LIENS

 

 

 

 

15.

DAMAGE AND DESTRUCTION

 

 

15.1 Termination

 

 

15.2 Repair

 

 

15.3 Abatement of Rent

 

 

 

 

16.

EMINENT DOMAIN

 

 

16.1 Total Condemnation

 

 

16.2 Partial Condemnation of the Premises

 

 

16.3 Partial Condemnation of the Common Areas

 

 

16.4 Condemnation Award

 

 

16.5 Date of Condemnation

 

 

 

 

17.

ASSIGNMENT AND SUBLETTING

 

 

17.1 Restriction on Transfers

 

 

17.2 Requested Transfers

 

 

17.3 Tenant’s Liability

 

 

17.4 Expenses

 

 

17.5 Void Transfers

 

 

17.6 No Merger

 

 

 

 

18.

SECURITY DEPOSIT

 

 

 

 

19.

SIGNS

 

 

 

 

20.

UTILITIES

 

 

 

 

21.

FIXTURES

 

 

--------------------------------------------------------------------------------


 

22.

SURRENDER OF PREMISES

 

 

 

 

23.

ENTRY AND INSPECTION

 

 

 

 

24.

ESTOPPEL CERTIFICATE

 

 

 

 

25.

TITLE

 

 

25.1 Subordination.

 

 

25.2 Quiet Enjoyment

 

 

 

 

26.

DEFAULT, REMEDIES

 

 

26.1 Defaults

 

 

26.2 Remedies

 

 

26.3 Remedies Cumulative

 

 

26.4 Landlord’s Right to Act

 

 

26.5 “Additional Rent” Defined

 

 

26.6 Late Charges

 

 

26.7 Interest on Past-Due Obligations

 

 

26.8 Attorneys’ Fees, Waiver of Jury Trial and Counterclaims

 

 

26.9 Accord and Satisfaction

 

 

 

 

27.

BANKRUPTCY OF TENANT

 

 

 

 

28:

LANDLORD’S LIABILITY

 

 

28.1 Default by Landlord

 

 

28.2 Sale of Landlord’s Interest

 

 

28.3 Non-Recourse Liability

 

 

28.4 Mortgage Exculpation

 

 

 

 

29.

FORCE MAJEURE

 

 

 

 

30.

BROKERS

 

 

 

 

31.

NOTICES

 

 

 

 

32.

FINANCIAL STATEMENTS

 

 

 

 

33.

GENERAL

 

 

33.1 Arizona Law; Venue

 

 

33.2 No Partnership

 

 

33.3 Amendments

 

 

33.4 No Waiver

 

 

33.5 Exhibits

 

 

33.6 Partial Invalidity

 

 

33.7 Captions

 

 

33.8 Time

 

 

33.9 Recordation

 

 

33.10 No Third Party Rights

 

 

33.11 Joint and Several Obligations

 

 

33.12 Authority to Execute

 

 

33.13 Binding on Successors and Assigns

 

 

33.1-4- Impartial Interpretation

 

 

33.15 Plurals

 

 

33.1b Survival of Obligations

 

 

33.17 Not Binding Until Signed

 

 

--------------------------------------------------------------------------------


 

34.

RIGHT OF FIRST REFUSAL

 

 

Legal Description Floor Plan Site Plan
Work Letter Sign Criteria For Antenna And/Or Satellite Dish

 

INDEX OF DEFINED TERMS

Term

Defined at:

Additional Rent

Section 26.5

Affiliate,

Section 34

Broker

Section 1.11

Buyer

Section 34

Base Operating Costs Broker

Section 1.7

Commencement Date

Section 3.1

Common Areas

Section 7.1

Condemnation

Section 16.1

Controlling Percentage

Section 17.1(e)

Default Interest

Section 26.7

Environmental Laws

Section 8.8

Excess Operating Costs

Section 5.1

FIBA

Section 26.7

Guarantors

Section 1.10 and 26.1(e)

Hazardous Substance

Section 8.8

Insured Casualty

Section 15.1

Landlord

Section 1.1

Landlord’s Improvements

Section 6.1

Lease Term

Section 3.1

Lease Year

Section 1.4 and 4.4

Monthly Rent

Section 1.6

Operating Costs Premises

Section 5.2

Prime Rate

Section 1.2

Renewal Option Term

Section 26.7

Security Deposit

Section 1.5

Security Instruments

Section 1.9 and Article 18

Site Plan

Section 25.1(a)

Tenant

Section 1.3

Tenant Improvements

Section 7.3

Tenant’s Permitted

Section 5.1

Tenant’s Share Transfer

Section 17.1

Use

Section 1.8

 

STANDARD FORM INDUSTRIAL GROSS LEASE

 

BY THIS LEASE (“Lease”) entered into as of this 15th day of November, 1994,
Landlord and Tenant agree as follows:

 

l.                                          BASIC LEASE INFORMATION

THE FOLLOWING BASIC LEASE INFORMATION IS A PART OF THIS LEASE, BUT DOES NOT
CONSTITUTE THE ENTIRE LEASE. TENANT ACKNOWLEDGES THAT IT HAS READ ALL OF THE
PROVISIONS CONTAINED IN THE ENTIRE LEASE AND ALL EXHIBITS WHICH ARE A PART
THEREOF AND AGREES THAT THIS LEASE, INCLUDING THE BASIC LEASE INFORMATION AND
ALL EXHIBITS, REFLECTS THE ENTIRE UNDERSTANDING AND REASONABLE EXPECTATIONS OF
LANDLORD AND TENANT-REGARDING THE PREMISES. TENANT ALSO ACKNOWLEDGES THAT IT HAS
HAD THE OPPORTUNITY TO REVIEW THIS LEASE PRIOR TO EXECUTION WITH LEGAL COUNSEL
AND SUCH OTHER ADVISORS AS TENANT DEEMS APPROPRIATE.

 

--------------------------------------------------------------------------------


 

1.1 Parties:

Landlord: 78 McClain, L.L.C., an Arizona limited liability company

Address: 7494 East Desert Cove Scottsdale, Arizona 85260

Attention: Tom McClain, Manager

Tenant: Go-Video, Inc.

Entity:   a Delaware corporation

Address: 14455 North Hayden Road Suite 219

Scottsdale, Arizona 85260

Contact: Douglas Klein, Vice President of Finance and Treasurer

Phone: {602} 998-3400

 

1.2 Premises:

Street Address:             7807 East McClain Drive Scottsdale, Arizona 85260

Legal Description: All that certain real property located in Scottsdale,
Maricopa County, Arizona, and more particularly described in Exhibit “A”
attached hereto.

Approximate

Square Footage: 32,766 square feet of Gross Leasable Area

 

1.3 Site Plan: The building, parking facilities and other improvements as
depicted on Exhibit “B” attached hereto (the “Site Plan”).

 

1.4 Lease Term: Seven (7) years, commencing May 1, 1995, or such other date as
is specified in Section 3.1. The Lease Term shall also include the Renewal
Option Term, if properly exercised by Tenant.

 

1.5 Renewal Option Term: One (1) optional renewal term of three (3)–years,
exercised as specified in Section 3.1.

 

1.6 -Monthly Rent: For year ]., $22,936 per month; for years 2 and 3, $23,591.52
per month; for years 4 and 5, $24,574 per month; for years 6 and 7, $25,557; far
years 8 through 10 (the Renewal Option Term) $26,868 per month. In addition to
the foregoing amounts, monthly rent shall also include any and all rental,
occupancy, use, sales and transactional privilege tax imposed upon or payable by
Landlord in connection with this Lease, the rentals due hereunder, or the use or
occupancy of the Premises.

 

1.7 Base Operating Costs: The Base Operating Costs shall equal actual Operating
Costs (as defined in Section 5.2) incurred by Landlord during the first Lease
Year.

 

1.8 Use: Consumer electronic products (including, without limitation, video
equipment) manufacturing and warehousing and related office and administrative
functions.

 

1.9 Security Deposit: $22,937.30, plus tax. The Security Deposit shall be
deposited and subject to increase in accordance with Article 18.

 

1.10 Guarantors: None.

 

1.11 Broker:     Michael Johnson

Gore Range Equities, Inc.

2910 East Camelback Road, Suite 180 Phoenix, Arizona 85016

and

John Corritore                    . The Corritore Company

6166 North Scottsdale Road, Suite 650 Scottsdale, Arizona 85253

 

2.             PREMISES

 

2.1 Description. Landlord leases to Tenant and Tenant leases from Landlord the
Premises described in Section 1.2. Tenant’s rights under this, Lease are subject
to and restricted by the

 

--------------------------------------------------------------------------------


 

provisions of any covenants, conditions, restrictions and easements, and all
amendments thereto, recorded against the Premises.

 

2.2 Revision of Site Plan. The depiction of the Site Plan on Exhibit “B”
represents Landlord’s current plans for the Premises. Such depiction may be
subsequently modified (subject to Tenant’s written approval of any material
modification) and does not constitute a representation, covenant or warranty of
any kind by Landlord.

 

3.             TERM

 

3. 1 Term. The term of this Lease shall be for the time period set forth in
Section 1.4 or until this Lease is sooner terminated (“Lease Term”). The Lease
Term shall commence on the date the Premises are ready for occupancy by Tenant
(the “Commencement Date”). If Landlord fails to obtain a building Mo4 permit
from the City of Scottsdale for construction of the Premises by January 15,
1995, Tenant may cancel by giving Landlord notice of ‘ cancellation within seven
(7) days following Landlord’s notice to Tenant of Landlord’s failure- to meet
such date. If Tenant fails to give such notice, Tenant shall continue to be
bound by the terms of this Lease. If Landlord fails to commence construction of
the Tenant Improvements set forth in Exhibit “C” to this Lease (the “Tenant
Improvements”) by April 1, 1995, Tenant may cancel by giving Landlord notice of
cancellation within seven (7) days of such date and paying Landlord within five
(5) business days of such notice the documented cost of rebuilding the exterior
walls of the Building to conform with Landlord’s original drawings (i.e, windows
inserted in the west wall to match the north and east walls, five (5) roll up
doors inserted in the south wall, and a ten-foot panel window inserted in the
north wall to match the west wall of the Building). If Tenant fails to give such
notice, Tenant shall continue to be bound by the terms of this Lease. If the
Building is not ready for occupancy by Tenant on or before May 1, 1995, Tenant
shall receive ten (10) days free Monthly Rent in the month of June, 1995. If the
Building is not ready for occupancy by Tenant on or before June 1, 1995, Tenant
shall receive an additional ten (10) days free Monthly Rent in the month of
July, 1995. No free rent penalty shall be assessed against Landlord for any
delay resulting from events described in Article 29 of this Lease. Landlord
shall provide thirty (30) days’ notice to Tenant of the anticipated Commencement
Date. If a delay in obtaining a building permit, commencing construction of
Tenant Improvements, or delivery of possession is caused by Tenant’s failure to
perform any obligation in accordance with this Lease, the Lease Term shall
commence on the date Landlord would have delivered possession of the Premises to
Tenant absent such delay. For purposes of calculating the expiration of the
Lease Term, if the Commencement Date does not occur on the first day of a
calendar month, the expiration of the. Lease Term shall be calculated as though
the Lease Term began on the first day of the next succeeding calendar month.
Irrespective of when the Commencement Date occurs, all of the provisions of this
Lease shall be effective as of the date that Landlord permits Tenant to enter
the Premises, except that Tenant’s obligation to pay rent shall not commence
until the Commencement Date. Provided Tenant is not in default upon either the
notice date or the expiration of the initial Lease Term, Tenant may renew this
Lease, upon the terms hereof, for a Renewal Option Term of three {3} years by
giving Landlord notice of Tenant’s election to renew no less than 180 days prior
to expiration of the initial term Lease Term.

 

3.2 -Holding Over. If Tenant remains on the Premises after the expiration of the
Lease Term, Tenant shall become, at Landlord’s election, a tenant on a
month-to-month basis at a Monthly Rent equal to one hundred fifty percent (1500)
of the Monthly Rent payable for the last month of the Lease Term. Such rent
shall be payable in advance on the first day of such holdover period and on the
first day of each month thereafter. Such tenancy shall be subject to all of the
other provisions of this Lease.

 

4.                                       MONTHLY RENT

4.1 Monthly Rent. At the times and in the manner set forth herein, Tenant shall
pay to Landlord as rent for the Premises during the Lease Term, the Monthly Rent
specified in Section 1.5 beginning on the Commencement Date and continuing
thereafter throughout the Lease Term.

 

4.2 Time and Manner of Payment. The Monthly Rent shall be paid in advance on the
first day of each calendar month beginning with the Commencement Date. If the
Commencement Date is other than the

 

--------------------------------------------------------------------------------


 

first day of a calendar month, the Monthly Rent payment for such fractional
month shall be a pro rata amount {based upon a 30-day month} of the full Monthly
Rent payment and shall be paid on the Commencement Date (see Article 18
regarding application of the Security Deposit to the first month’s rent).

 

4.3 Payment. All sums payable pursuant to this Lease shall be paid when due, in
lawful money of the United States of America, without deduction, offset, prior
notice or demand to Landlord at the address set forth in Section 1.1, or at such
other place or to such other person as Landlord may from time to time designate.

 

4.4 “Lease Year” Defined. “Lease Year” is each twelve (7.2) month period during
the Lease Term. The first Lease Year shall begin at 12:01 A.M. on the
Commencement Date and end at midnight on the day before the first anniversary of
the Commencement Date. (For example, if the Commencement Date were May 1, 1995,
the first Lease Year would begin at 12:Oi A.M. on May l, 1995, and end at
midnight on April. 30, 1996.) Each succeeding Lease Year shall commence on the
anniversary of the Commencement Date and end on the anniversary of the end of
the First Lease Year.

 

5.                                       EXCESS OPERATING COSTS

5.1 Tenant’s Obligation. For each Lease Year, Tenant shall pay to Landlord, in
the manner and at the intervals provided below, the amount by which the
Operating Costs exceed the Base Operating Costs (“Excess Operating Costs”).
Tenant’s obligation for Excess Operating Costs is referred to as “Tenant’s
Share.”

 

5.2 “Operating Costs” Defined. “Operating Costs” shall mean the total-of all
costs and expenses incurred in connection with the ownership, operation,
maintenance, replacement and repair of the Premises, including, without
limitation, all sums expended for:

(a)                                  Supplies, materials, labor and equipment,
used in or related to the operation and maintenance of the Premises.

(b)                              Water, electricity, gas, sewer, waste disposal
and other utilities, security, heating, air conditioning, ventilating, lighting,
landscaping, painting, signage and trash removal (not otherwise paid for
directly by Tenant).

(c)                                  Maintenance, management, janitorial and
service agreements related to the Premises (provided, however, that Tenant shall
have the obligation to obtain and provide janitorial services for the Premises).

(d) Legal and accounting costs (excluding legal costs of negotiating,
terminating or -extending this Lease), incurred by Landlord in the operation of
the Premises.

(e)                                  Insurance premiums and costs, including but
not limited to the premiums and costs of fire, casualty and liability coverage,
rental abatement, earthquake and flood insurance related to the Premises.

(f) Maintenance, repair and replacement costs relating to the Premises,
including without limitation, sidewalks, landscaping, service areas, driveways,
parking areas (including repairing, resurfacing, repaving and restriping),
walkways, building exteriors (including painting and repairing) roofs, signs and
directories.

(g)                                 Clerical, supervisory and janitorial staff,
and a reasonable management fee to Landlord.

(h) Real estate taxes and assessments, including all taxes, assessments (general
and special) and other impositions or charges which may be taxed, charged,
levied, assessed or imposed upon all or any portion of or in relation to the
Premises or any portion thereof, any leasehold estate in the Premises or
measured by rent from the Premises, including any increase caused by the
transfer, sale or encumbrance of the Premises or any portion thereof, and
specifically including all assessments and charges imposed against the Premises.
Such taxes shall also include any form of assessment, levy;—charge or tax (other
than estate, inheritance, net income or franchise taxes) imposed by any
authority having a direct or indirect power to tax or charge, including without
limitation, any city, county, state, federal or any improvement or other
district, whether such tax is (i) determined by the area of the Premises or the
rent or other sums payable under this Lease, (ii) upon or with respect to any
legal or equitable interest of Landlord in the Premises or any part thereof,
(iii) upon this transaction or any document to which Tenant is a party creating
a transfer in any interest in the Premises, (iv) in lieu of or as a direct
substitute in whole or in part or in addition to any real property taxes on the
Premises, (v) based on any parking spaces or parking facilities provided in the
Premises, or (vi) in consideration for services, such as police protection, fire

 

--------------------------------------------------------------------------------


 

protection, street, sidewalk and roadway maintenance, refuse removal of other
services that may be provided by any governmental or quasi-governmental agency
from time-to-time. Notwithstanding the foregoing, Operating Costs shall not
include any penalty or late charge for Landlord’s failure to pay taxes or
assessments when due and payable. If the Premises- are taxed as unimproved land
for some or all of the First Lease Year, then Base Operating Costs will be
calculated using the taxes and assessment on the Premises for the first tax year
in which the Premises are assessed with the improvements contemplated by this
Lease.

Operating Costs shall not include depreciation of the Building, loan payments,
real estate commissions, the initial cost of constructing the Building and other
portions of Premises or Tenant Improvement costs.

 

5.3 Tenant’s Share of Excess Operating Costs. Landlord, at its option, shall
have the right to estimate the amount of Excess Operating Costs next due and to
collect and impound such amount from Tenant on a monthly, quarterly or such
other basis as Landlord, in its discretion, may determine. Landlord shall
provide Tenant with a reconciliation of Tenant’s impound account within 90 days
after the end of each Lease Year, and if such reconciliation reveals that
Tenant’s impound account is insufficient to satisfy Tenant’s Share of the Excess
Operating Costs for such year, Tenant shall pay to Landlord such deficiency
within ten (10) days after Tenant’s receipt of the reconciliation. Tenant, at
Tenant’s cost and expense, may audit the Operating Costs upon reasonable notice
to Landlord. Landlord shall apply any excess in Tenant’s impound account to
Tenant’s rental obligations for the following month. After the final
reconciliation after the expiration of the Lease Term, Landlord shall pay to
Tenant any excess funds remaining in Tenant’s impound account. If Landlord
elects not to impound Tenant’s Share of Excess Operating Costs, Tenant’s-Share
of Excess Operating Costs shall be computed not more than once each month and
not less than once each year and shall be paid by Tenant within ten (10) days
after receipt of a bill therefor from Landlord. Tenant’s Share of Excess
Operating Costs relating to items (c), (f), and (g) of Section 5.2 above shall
not increase more than five percent (50) per year.

 

6.                                       CONSTRUCTION OF PREMISES

6.1 Obligations of Landlord and Tenant. Landlord shall, at Landlord’s expense,
prepare the Premises for Tenant’s occupancy by performing that work described as
“Landlord’s Improvements” on attached Exhibit “C” (“Landlord’s Improvements”).
Landlord shall notify Tenant when Landlord substantially completes Landlord’s
Improvements and, thereafter, Tenant shall, at its expense, perform all work and
supply all materials necessary for Tenant’s use of the Premises that are not
included within Landlord’s Improvements.

 

6.2 Condition of the Premises. Tenant shall have 30 days after the Commencement
Date of this Lease to give Landlord notice of any contended defects in the
Premises or in Landlord’s Improvements. Upon the expiration of such—30-day
period, the Premises and Landlord’s Improvements shall be deemed to be in
satisfactory condition and in compliance with this Lease, except as set forth to
the contrary in Tenant’s notice to Landlord. If Tenant fails to give such notice
within such 30-day period or to specify a defect therein, Tenant shall be deemed
to have irrevocably waived all rights with respect to such defects, but only
with respect to these defects which Tenant could have reasonable detected. Upon
receipt of any such notice Landlord shall repair any actual defects or variances
in the exercise of reasonable diligence to the extent such work is Landlord’s
obligation pursuant to this Lease. The existence of any defects or variances
shall not affect Tenant’s obligations set forth in Section 6.1.

 

6.3 ADA Standards. Landlord represents and warrants that during the Lease Term
the Building will meet all handicap standards per the 1988 Uniform building Code
and all applicable requirements of the Americans. with Disabilities Act of 1990
(the “ADA”). Landlord agrees, promptly and with due diligence, to make any
alterations and revisions necessary as a result of breach of the foregoing
warranty and representation, at Landlord’s sole cost, without charge to any
allowance provided to Tenant and without allocating such costs to Excess
Operating Costs, it being agreed that such costs are not includable as Operating
Costs.

 

--------------------------------------------------------------------------------


 

7.                                       COMMON AREAS

7.1 “Common Areas” Defined. “Common Areas” are those areas and facilities within
the Premises that are used for landscaping and open-space areas, parking areas,
service -roads, loading facilities, sidewalks, driveways and similar uses.

 

7.2 Use of Common Areas. Tenant shall have the exclusive right to use the Common
Areas subject to the terms of this Lease. The foregoing notwithstanding, Tenant
shall have no claims against Landlord arising out of the Condemnation or other
taking by any public authority of any or all of the Common Areas.

 

7.3 Parking. The Common Areas shall include a minimum of eighty (80) parking
spaces, including fifty (50) covered parking spaces. The parking’ cover shall be
of semi-cantilevered construction, and the covered parking shall be located
partially on 78th Street and partially at the rear of the Building. Tenant and
its subtenants, invitees, licensees, agents, contractors, representatives, and
employees (“Tenant’s Permittees”) shall park only in the areas designated for
parking. If Landlord determines that Tenant or Tenant’s Permittees are not
parking in the designated areas, Landlord shall give Tenant 3 business days’
notice of such fact and, thereafter, Tenant shall, within 3 business days of
demand from Landlord, pay to Landlord the sum of Fifteen Dollars ($15.00) per
day for each vehicle parked by Tenant or Tenant’s Permittees outside such
designated areas; provided, however, that any demands for payment must be given
to Tenant within 7 days after the occurrences with respect to which payment is
demanded.

 

8.                                       USE OF PREMISES

8.1 Permitted Uses. Tenant shall occupy and use the Premises for the purposes
specified in Section 1.7, and for no other purposes whatsoever. No transfer
pursuant to Article 17 shall affect the foregoing restriction. Tenant warrants
that Tenant has investigated and is satisfied that the use of the Premises as
permitted by this Lease and Tenant’s proposed manner of operation will comply
with all applicable laws, statutes, ordinances, codes, rules and regulations of
governmental and/or private entities having jurisdiction over the Premises,
including without limitation all zoning laws regulating the use and enjoyment of
the Premises. Tenant hereby waives any defense of its obligations hereunder
based upon the legal doctrines of frustration of purpose or impossibility or
other defenses based upon Tenant’s inability to use the Premises for the
purposes for which the Premises were leased.

 

8.2 Insurance Requirements. Tenant shall not engage in or permit any activity
that will cause the cancellation of or increase the existing insurance premiums
on or relating to the Premises. Tenant shall not allow or permit to remain in or
about the Premises any article that may be prohibited by the broadest form of
“All Risk” or “Special Form” property damage insurance policies. Tenant shall
comply with all requirements pertaining to the use of the Premises -necessary
for maintenance of such insurance as Landlord may from time to time obtain for
the Premises. If Tenant breaches this Section, Landlord shall have the right to
demand and receive from Tenant an amount equal to the increase in the existing
premium rate.

 

8.3 Prohibited Operations. No use, operation or conduct by Tenant or Tenant’s
Permittees shall be conducted or permitted within the Premises that is
inconsistent with the operation of a first-class industrial project, as
reasonably determined by Landlord. Without limiting the foregoing, Tenant shall
not commit or permit any waste or any unlawful, improper or offensive use of the
Premises, or create or permit any public or private nuisance.

 

8.4 Antenna. Tenant shall not erect any aerial or antenna or any other item on
the roof or exterior walls of the Premises, other than signs as permitted by
Article 19, except as expressly approved by Landlord or as shown on Exhibit “E”
attached hereto.

 

8.5 Compliance with Laws. Tenant, at its expense, shall comply with all existing
and future rules, regulations, ordinances, orders, codes, laws and requirements
of all municipal, county, state, federal and other applicable governmental
authorities, the Board of Fire Underwriters, Landlord’s and Tenant’s insurance
companies and other organizations that establish insurance rates pertaining to
the Premises or the use of the Common Areas, including without limitation the
installation of fire extinguishers, alarm systems, sprinkler systems or
automatic dry chemical extinguishing systems. The judgment of any court of
competent jurisdiction, or Tenant’s admission in any action or proceeding
against Tenant, whether or

 

--------------------------------------------------------------------------------


 

not Landlord is a party thereto, that Tenant has violated any such rule,
regulation, ordinance, order, code, law or requirement, shall be conclusive of
that fact as between Landlord and Tenant.

 

8.6 Use of Walls. Landlord reserves the use of the exterior walls, the roof and
the floor of the Premises and the right to install, maintain, use, repair and
replace pipes, conduits, wire and-other improvements through the Premises in
locations and in a manner that will not materially interfere with Tenant’s use
of the Premises.

 

8.7 Indecent Materials. Tenant or Tenant’s Permittees shall not manufacture,
produce, publish, sell, lease, display or disseminate on the Premises any media,
materials, or devices (including, but not limited to newspapers, magazines,
books, pamphlets, paintings, photographs, tapes, films, cassettes, cable
television programs, movies, advertisements, and records) that Landlord, in its
reasonable discretion, deems to be unacceptable or inappropriate due to the
indecent or otherwise offensive nature and content of such media, materials, or
devices. Landlord specifically retains the right to enter and inspect the
Premises during normal business hours to assure itself that Tenant is not in
violation of this covenant. Tenant shall immediately cease the production of and
remove from the Premises, at Tenant’s cost, any such media, materials or devices
upon receipt of notice from Landlord requiring such ceasing and removal. If
Tenant fails to permanently cease the production of and remove such media,
materials or devices within 2 business days after receipt of such notice,
notwithstanding any grace periods afforded to Tenant elsewhere in this Lease,
Tenant shall be deemed in breach of this Lease and Landlord shall have the right
to enter the Premises to remove the media, material or devices and to
immediately terminate this Lease as of the date of the breach.

 

8.8 Hazardous Substances. Tenant shall not manufacture, produce, use, store,
release, dispose or handle in or about the Premises or transfer to or from the
Premises (or permit any other party to do such acts) any Hazardous Substance
except in compliance with all applicable Environmental Laws. Tenant shall not
construct or use any improvements, fixtures or equipment or engage in any act on
or about the Premises that would require the procurement of any license or
permit pursuant to any Environmental Law. Tenant shall immediately notify
Landlord of (i) the existence of any Hazardous Substance on or about the
Premises that may be in violation of any Environmental Law (regardless of
whether Tenant is responsible for the existence of such Hazardous Substance),
(ii) any proceeding or investigation by any federal, state or local governmental
authority regarding the presence of any Hazardous Substance on the Premises or
the migration thereof to or from any other property, (iii) all claims made or
threatened by any third party against Tenant relating to any loss or injury
resulting from any Hazardous Substance, or (iv) Tenant’s notification of the
National Response Center of any release of a reportable quantity of a Hazardous
Substance in or about the Premises. “Environmental Laws” shall mean any federal,
state or local statute, ordinance, rule, regulation or guideline pertaining to
health, industrial hygiene, or the environment, including without limitation,
the federal Comprehensive Environmental Response, Compensation, and Liability
Act,, as amended, and the Arizona Environmental Quality Act. “Hazardous
Substance” shall mean all substances, materials and wastes that are-or become
regulated or classified as hazardous or toxic under any Environmental Law.

 

8.9 Rules and Regulations. Landlord shall have the right from time to time to
adopt, amend, delete or modify reasonable rules and regulations for the use,
safety, cleanliness or care of the Premises. All rules and regulations and any
modifications thereto shall be effective immediately upon the delivery of notice
to Tenant, along with a complete copy of the rules and regulations. Tenant and
Tenant’s Permittees shall at all times faithfully observe and strictly comply
with the rules and regulations. Any failure 1:iy-Tenant or Tenant’s Permittees
to comply with any rules or regulations shall be deemed to be a default under
this Lease. Landlord-shall have no liability to Tenant for any violation of
rules and regulations by any other tenant or person.

 

9.                                       WAIVER AND INDEMNITY

 

9.1 Assumption and Waiver. Tenant assumes all risk of, and waives all claims
against Landlord arising from, damage, loss or theft of property or injury to
persons in, upon, or about the Premises from any cause. The foregoing waiver
includes, without limitation, the following risks against which Tenant should
maintain adequate insurance to protect Tenant’s inventory, equipment and other
personal property:

 

--------------------------------------------------------------------------------


 

(i) any defect in or failure of plumbing, heating or air conditioning equipment,
electric wiring, water pipes, stairs, railings or walks; (ii) the disrepair of
any equipment; (iii) the bursting, leaking or running of any tank, washstand,
water closet, drain or any pipe or tank in, upon or about the Premises; (iv) the
backup of any sewer pipe or down spout; (v) the escape of steam or hot water;
(vi) water, snow or ice; (vii) the falling of any fixture, plaster or stucco;
(viii) broken glass; (ix) any act or omission of occupants of adjoining
property; and {x) any unauthorized or criminal entry of third parties within the
Premises or the Building, regardless of any breakdown, malfunction or
insufficiency of any security measures provided. Notwithstanding anything
contained herein to the contrary, Tenant shall not be liable to the extent that
damage or injury is determined ultimately to be caused by the negligent or
intentional tortuous acts of Landlord, or of Landlord’s employees, agents,
invitees, licensees, or contractors (“Landlord’s Agents”) or by breach of this
Lease by Landlord.

 

9.2 Notice of Claims. Tenant shall give notice to Landlord as soon as possible
(i) in case of fire or accidents in the Premises or any breakdown or malfunction
of any security measures, and (ii) in the event any claim, action, proceeding or
suit instituted or threatened against Landlord.

 

9.3 Indemnity. Tenant shall indemnify Landlord and Landlord’s property manager,
if any, against all claims, costs, attorneys’ fees, damages, expenses,
liabilities and losses arising out of or in connection with any of the
following:

(a) Tenant’s and Tenant’s Permittees’ use of the Premises or the conduct of
Tenant’s business thereon;

(b) Any activity, work or occurrence performed, permitted or suffered by Tenant
in, on or about the Premises;

(c) Tenant’s failure to perform fully and properly all of Tenant’s obligations
under this Lease;

(d) The negligence or intentional misconduct of Tenant or Tenant’s Permittees;

(e) Any loss or damage to Tenant’s property or the property of others or death
of or injury to Tenant or Tenant’s Permittees, unless caused by Landlord’s
negligence or intentional misconduct;

(f) Tenant’s compliance with or violation of any laws, statutes, codes,
licensing requirements, ordinances, orders and rules and regulations of any
public authority applicable to the Premises or any activity engaged thereon;

(g) Tenant’s failure to surrender the Premises immediately upon the expiration
or termination of the Lease Term;

(h) Any claims for brokerage commissions or finder’s fees resulting from Tenant
executing this Lease, excluding fees payable to the general leasing agent for
the Project designated by Landlord;     -

(i) The production or presence of a Hazardous Substance in or about the Premises
or any violation or claim of violation of any Environmental Law relating to the
Premises as a result of the act or omission of Tenant or Tenant’s Permittees.

If any claim is made or action is brought against Landlord as a result of any
activities, or omissions listed above, Tenant, upon notice from Landlord, shall
diligently defend-the same at Tenant’s expense through counsel satisfactory to
Landlord. Notwithstanding anything contained herein to the contrary, Tenant
shall not be liable to the extent that damage or injury is determined ultimately
to be caused by the negligent or intentional tortuous act of landlord, or of
Landlord’s employees, agents, invitees, licensees, or contractors (“Landlord’s
Agents”) or by breach of this Lease by Landlord.

 

10.                                 INSURANCE

10.1 Required Insurance. Tenant, at its expense, shall procure and maintain the
following insurance:

(a) Comprehensive general liability insurance policies against claims for bodily
injury, death or property damage, occurring in, on or about the Premises or the
Project, or resulting from Tenant’s use, occupancy or maintenance thereof, which
policies shall name Landlord, Landlord’s property manager and -any other
entities designated by Landlord, as additional insureds. Such insurance shall be
primary with respect to Landlord and shall be in a total amount of at least Five
Million Dollars ($5,000,000.00) combined single limit (or in such higher amounts
as Landlord may reasonably designate from time to time). In the event such
amount is impaired or reduced for any reason, including but not limited to,
claims made by Tenant against such policies, Tenant shall immediately purchase
additional insurance so that the total amount of insurance required hereunder
shall be available in full at all times during the Lease Term. No parties named
as additional insureds shall incur any liability for the payment of premiums for
such policies. Such

 

--------------------------------------------------------------------------------


 

policies shall be endorsed to indicate that they will cover Tenant’s obligations
under Article 9 to the coverage limit of such policies (to the extent coverage
is available under standard form policies or under a contractual liability
endorsement) and shall provide that the insurance carrier shall have the duty to
defend and/or settle any legal proceeding filed against Landlord seeking damages
on account of bodily injury or property damage liability even if any of the
allegations of such legal proceedings are groundless, false or fraudulent;

 

(b) Insurance against damage and destruction to Tenant’s personal property,
inventory and all fixtures, equipment, machinery, improvements, additions and
alterations to the Premises occurring as a result of acts or events typically
covered by the broadest form “All Risk” or “Special Form” property damage
insurance policies in the amount of full replacement value. In the event such
items are damaged or destroyed, Tenant shall diligently and fully repair and
restore such items;

(c) Fire legal liability insurance in an amount equal to the full replacement
value of all improvements, additions and alterations within the Premises that
Tenant is not entitled to remove from the Premises. Such insurance shall provide
that all funds payable as a result of damage to the Premises or the Building
shall be payable to Landlord. Such insurance policy shall also contain a
severability of interest clause pertaining to the coverage afforded by such
policy;

 

(d) Such other insurance and in such amounts as may from time to time be
reasonably required by Landlord against other insurable hazards.

Landlord makes no representations that the above listed insurance is adequate to
protect Tenant and Tenant may obtain such additional insurance=coverage as
Tenant deems appropriate.

 

10.2 Notice of Insurance. All insurance provided for in this Article shall be
effected under valid and enforceable policies issued by insurance companies
authorized to do business in Arizona and approved by Landlord. The insurance
policies shall be endorsed to indicate that Tenant’s coverage shall not be
invalid due to any act or omission on Landlord’s part. Tenant shall cause the
insurance companies issuing such insurance to agree to notify Landlord in
writing of any cancellation, alteration or non-renewal of said insurance at
least 60 days prior thereto. Tenant shall deliver to Landlord at least 30 days
prior to the date Tenant takes possession of the Premises, and thereafter on
each anniversary of the Commencement Date, certificates evidencing the insurance
coverage required herein. If Tenant fails to deliver such certificates to
Landlord at least five (5) business days prior to the expiration or termination
of any existing insurance coverage or if Landlord receives notice that the
existing insurance coverage has been altered or reduced, Landlord,
notwithstanding any grace periods afforded Tenant in this Lease, shall be
entitled to terminate this Lease immediately upon notice to Tenant. All public
liability and property damage policies shall contain a provision that Landlord,
although .named as an additional insured, shall nonetheless be entitled to
recovery under said policies for any loss occasioned to Landlord, its servants,
agents and employees by reason of Tenant’s negligence. All insurance policies
shall provide “occurrence” coverage, rather than “claims-made” coverage.

 

10.3 Waiver of Subrogation:  Release. Notwithstanding any other provisions in
this Lease, Tenant and Landlord each waive all rights of recovery against the
other, and against the directors, shareholders, partners, officers, employees,
agents and representatives of the other, for loss of, or damage to, the waiving
party, its property or the property of others under its control to the extent
that, with respect to Landlord, Landlord receives insurance proceeds from any
insurance policy in force at the time of such loss or damage and, with respect
to Tenant, Tenant is required to maintain insurance pursuant to this Lease. Each
party shall, upon obtaining the insurance policies required hereunder, give
notice to the insurance carrier or carriers that the foregoing waiver of
subrogation is contained in this Lease and shall obtain, at their own expense,
an appropriate waiver of subrogation endorsement from the insurer. If the
Premises, the Building or the Project or Tenant’s personal property are damaged
or destroyed by fire or any other cause against which Tenant is required to
maintain insurance pursuant to this Lease, Landlord shall not be liable to
Tenant for any such damage or destruction. Tenant shall have no claim to or
interest in any portion of the proceeds of any insurance maintained by Landlord.

 

10.4 Landlord’s Insurance. Landlord shall maintain “All Risk” hazard insurance
on the Building and other improvements to the Premises in an amount equal to the
full replacement value of the Building and other

 

--------------------------------------------------------------------------------


 

improvements.  Failure by Landlord to maintain such insurance shall not relieve
Tenant of any obligation under this Lease, including without limitation, the
obligation to pay rent.

 

11.                                 PERSONAL PROPERTY TAXES

Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon fixtures, leasehold improvements (including without limitation those
improvements defined as “Leasehold Improvements” in the Maricopa County version
of DPST Form 520, “Personal Property Statement”) and all personal property
located in or upon the Premises (“Taxed Personal Property”). Tenant shall cause
the Taxed Personal Property to be assessed and billed separately from the real
property upon which the Premises are located. Tenant shall deliver copies of the
DPST Form 520 filed with the State of Arizona and Maricopa County within five
(5) business days after mailing or delivering the form to the State and County,
respectively. If any of Tenant’s Taxed Personal Property is assessed and taxed
with the Building or the Project, Tenant shall pay to Landlord its share of such
taxes, as determined by Landlord, within 10 days after delivery to Tenant by
Landlord of a statement setting forth the amount thereof.

 

12.                                 MAINTENANCE

12.1 Landlord’s Obligations. Landlord shall promptly repair and maintain in good
order and condition the Common Areas and the roof, foundation, load-bearing
walls, columns and beams, and heating, ventilation, and air conditioning
equipment (provided Landlord shall only be obligated for replacement, not repair
or maintenance, of HVAC equipment) of the Building, and the outside Building
plumbing, electrical and other facilities serving the Premises, except for (i)
maintenance or repairs required because of any negligent or intentional act or
omission of Tenant or Tenant’s Permittees, including without limitation, damage
to the interior or exterior of the Building or the parking stalls and covers, or
(ii) maintenance, repairs, alterations or improvements required by a rule,
regulation, ordinance, order, code, law or requirement of any governmental
authority or insurer as a result of Tenant’s use or possession of the Premises.
Except as provided elsewhere in this Lease, Monthly Rent shall not abate and
Landlord shall not be liable by reason of any injury or interference with
Tenant’s business arising from the making of any repairs, alterations, or
improvements in or to the Premises; provided, however, Landlord shall perform
such work in a manner so as to not unreasonably interfere with the conduct of
Tenant’s business. Tenant shall not be entitled to undertake any such
maintenance or repairs, whether at the expense of Tenant or Landlord. Tenant
shall pay to Landlord Tenant’s Share of the costs incurred by Landlord
in-performing such repair and maintenance obligations in accordance with the
provisions of Article 5 above; provided that Tenant has no obligation to pay for
repairs necessitated by faulty construction performed by Landlord except for
those repairs necessitated by defects waived by Tenant pursuant to Section 6.2.
3f Landlord elects to perform maintenance or repairs required due to the
negligence or misconduct of Tenant or Tenant’s Permittees, Tenant shall
reimburse Landlord for all costs so incurred by Landlord (including a reasonable
charge for Landlord’s overhead) within 10 days after delivery of demand by
Landlord.

 

12.2 Tenant’s Obligations. Tenant shall, unless specifically designated as
Landlord’s obligations in Section 12.1, at Tenant’s expense, promptly repair and
maintain the Premises in good order, condition and repair, including without
limitation, all plate glass, windows, window coverings or treatment, doors,
floors, floor coverings, utility systems, wiring, alarm systems, interior wall
surfaces and painting, heating, ventilating and air conditioning systems (except
for replacements of HVAC equipment, which shall be Landlord’s obligation),
switches, conduits, all appliances and equipment, all signage and all
maintenance, repairs, alterations or improvements required due to those matters
set forth in Sections 12.1(i) and 12.1(ii) above. Tenant shall change the
filters for the heating and air conditioning equipment during the first week of
each month and shall contract with a service company acceptable to Landlord for
the annual maintenance of heating and air conditioning equipment. Tenant shall
furnish Landlord with a copy of the service contract within 10 days after taking
possession of the Premises, and a copy of any subsequent contracts within 10
days after execution. If Landlord determines that Tenant is not changing the
filters as required above, Landlord shall have the right to require Tenant to
contract with a service company to change such filters and to perform all other
maintenance on the heating and air conditioning equipment for the remainder of
the Lease Term. Tenant shall, at Tenant’s expense, contract for janitorial
services, trash and waste removal and disposal, security services and protection
and pest extermination with such persons and at such intervals as Landlord shall
approve in writing, such approval not to be unreasonably

 

--------------------------------------------------------------------------------


 

delayed or withheld. Tenant shall sweep and clean as needed and shall keep the
sidewalk and area immediately adjacent to the Building free of refuse. All
refuse shall be contained in trash containers at locations approved by Landlord.

 

13.                                 ALTERATIONS

13.1 Landlord’s Approval.  Tenant shall not make any alteration, addition or
improvement to the Premises, including without limitation to the entrances and
exits to the Premises, or to any fixture, wiring, plumbing, heating and air
conditioning or other equipment therein without Landlord’s prior consent;
provided, however, that Landlord’s consent shall not be required for any
alterations (i) of a purely cosmetic nature, and (ii) which do not in any way
alter or affect any structural elements of the Building, or any wiring,
plumbing, heating, air conditioning, or other systems serving the Premises, and
(iii) that are not visible outside of the Premises, and (iv) that do not limit
the uses to which the Premises may be put or diminish the value of the Building
and the rest of the Premises. If Landlord’s consent is required hereunder,
Landlord shall have the right to impose any condition to such- consent as
Landlord deems desirable (including, without limitation, the posting of bonds or
use of a contractor designated or approved by Landlord). Tenant must acquire,
prior to the commencement of construction, all necessary building permits and
must provide Landlord with certificates of property (course of construction),
workmen’s compensation and liability insurance in form and amounts satisfactory
to Landlord. Any alteration, addition or improvement shall be completed in the
exercise of due diligence in a good and workmanlike manner, in accordance with
plans, specifications and drawings approved in writing by Landlord if Landlord’s
consent is required hereunder, and in compliance with this Lease and all
applicable laws, regulations and codes and all requirements of any insurer
providing coverage for the Premises. Tenant shall pay in a timely manner all
costs and fees incurred in connection therewith.

 

13.2 Alterations Become Part of Premises. All alterations, additions or
improvements to the Premises by Tenant (except movable furniture, equipment and
trade fixtures) shall become part of the Premises and Landlord’s property
immediately upon installation thereof unless Landlord requires the removal
thereof prior to the termination of this Lease. Any alteration, addition or
improvement that Tenant is required or permitted to remove, together with any
movable furniture, equipment and trade fixtures, shall be removed at Tenant’s
expense prior to the termination of this Lease and Tenant shall promptly repair
any damage to the Premises caused by such removal.                              
If Tenant fails to remove any alteration, addition or improvement that Tenant is
required to remove or fails to repair damage caused by such removal, Landlord
shall have the right to undertake such action for Tenant and to collect within
three (3) business days after demand from Tenant all costs (including a
reasonable charge for Landlord’s overhead) incurred in such removal or repair,
together with Default Interest from the dates of Landlord’s payments until paid
by Tenant.

 

14.                                 LIENS

Tenant shall keep the Premises free and clear of all liens incurred by or
resulting from acts of Tenant. If any lien is filed, Tenant shall, within five
(5) business days thereafter, at its expense, cause the lien to be fully
discharged by paying the obligation-secured thereby or by obtaining and
recording a surety bond in accordance with A.R.S. §33-1004. Tenant is not
authorized to act for or on behalf of Landlord for the purpose of constructing
any improvements to the Premises, and neither Landlord nor Landlord’s interest
in the Premises shall be subject to any obligations incurred by Tenant. Landlord
shall be entitled, but not obligated, to post on the Premises during the course
of any construction by Tenant such notices of non-responsibility as Landlord
deems appropriate. Tenant shall, at least five (5) business days before the
commencement of any work which might result in a lien, provide notice thereof to
Landlord so that Landlord may post such notices. If any lien is filed or any
action affecting the title to the Premises is commenced the party receiving such
information shall immediately notify the other party.

 

15.                                 DAMAGE AND DESTRUCTION

15.1 Termination.     If {i) the Premises or any portion thereof are damaged or
destroyed by any cause that is insured against by Landlord (an “Insured
Casualty”) to an extent of at least 50% of the replacement cost of the Premises,
(ii) the Premises or the Building are damaged or destroyed to an extent of at
least 5% of the replacement costs of such structures by any cause which is not
insured against by Landlord, (iii) the Premises or any portion thereof are
damaged or destroyed to an extent of at least 10% of the replacement cost of the
Premises by any cause whatsoever during the last three (3) years of the Lease

 

--------------------------------------------------------------------------------


 

Term, or (iv) the Building is damaged or destroyed to an extent of at least 50%
of its replacement cost by any cause whatsoever (whether or not the Premises are
damaged or destroyed), either Landlord or Tenant shall be entitled to terminate
this Lease by notice to the other party given on or before 60 days after the,
occurrence of such casualty. The effective date of termination shall be 10 days
after receipt by the appropriate party of such notice. Tenant shall give prompt
notice to Landlord of any damage occurring on the Premises.

 

15.2 Repair.  If this Lease is not terminated as provided above, Landlord shall,
in the exercise of reasonable diligence and at’-its own expense, repair the
Premises and the Building except as hereinafter provided. In such event, Tenant
waives the provisions of A.R.S. §33-343. If the damage or destruction is caused
by an Insured Casualty, Landlord shall not be obligated to commence such repair
until insurance proceeds therefor are made available to Landlord. Landlord shall
not be obligated to repair or restore the Premises or the Building to a
condition other than the condition of such improvement as existed on the
Commencement Date. Upon completion of such repair or restoration by Landlord,
Tenant shall diligently proceed to repair and restore the Premises to its
condition immediately prior to such damage or destruction, subject to the
provisions of Article 13.

 

15.3 Abatement of Rent.   During the period commencing with the date of any
damage or destruction that Landlord is required or elects to repair or restore,
and ending with the completion of such repairs or restoration, Monthly Rent and
Tenant’s other rental obligations shall be proportionately abated in an amount
equal to the proportion of which the portion of the Premises rendered untenable
bears to the total area of the Premises immediately prior to such damage and
destruction. Notwithstanding the foregoing, Monthly Rent shall not abate if such
damage or destruction was caused by the negligent or intentional act or omission
of Tenant, or Tenant’s Permittees. Except as expressly set forth in this Lease,
Tenant shall not be entitled to terminate this Lease or to reduce or abate
Monthly Rent or other sums payable hereunder in the event of any damage or
destruction from any cause whatsoever, including without limitation as a result
of claims for inconvenience or loss of business.

 

16.                                 EMINENT DOMAIN

16.1 Total Condemnation.        If the entire Premises is taken under the power
of eminent domain or conveyed by Landlord under the threat thereof (a
“Condemnation”), this Lease Term shall terminate as of the date of Condemnation.
A11 Monthly Rent and other obligations shall be paid and performed up to such
date, and Tenant shall have no claim against Landlord for the value of any
unexpired term of this Lease.

 

16.2 Partial Condemnation of the Premises. If a portion of the Premises is taken
by a Condemnation and such partial taking renders the Premises unsuitable for
Tenant’s business, as reasonably determined in good faith by Landlord and
Tenant, this Lease shall terminate as of the date of Condemnation and Tenant
shall have no claim against Landlord for the value of any unexpired term of this
Lease. If the partial taking by Condemnation does not render the Premises
unsuitable for Tenant’s business, Landlord shall, in the exercise of reasonable
diligence, restore the

 

LANDLORD’S NOTARY

 

 

 

STATE OF ARIZONA

)

 

)

County of Maricopa

)

 

The foregoing document was acknowledged before me this I0th day of
February 1995, by /s/ Thomas W. Maclain, the Manager for 78 MacClain LLC, an
LLC, on behalf of said LLC

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

Notary Public

 

--------------------------------------------------------------------------------


 

My commission expires:

 

STATE OF ARIZONA

County of Maricopa

The foregoing document was acknowledged before me this 23 day of December, 1994,
by Douglas Klein, the Vice President of Go Video, Inc, an Corporation on behalf
of said Corporation.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

Notary Public: /s/ Muriel Burney

 

My commission expires: 7/30/98

 

EXIIIBIT “A”

 

Legal Description of the Premises

 

North Scottsdale Airpart, Unit No. 2, Lots 13 and 14,
commonly known as 7807 East McClain Drive, Scottsdale, Arizona.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B” Site Plan

 

[g44521klimage002.jpg]

 

[g44521klimage004.jpg]

 

[g44521klimage006.jpg]

 

[g44521klimage008.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C” WORK LETTER

 

BUILDING SPECIFICATIONS FOR

TOM McClain                   ,

Division #1 -SOFT COSTS, GENERAL C!2NDMONS, ALLOWANCE ITEMS:

 

ARCHITECTURAL AND ENGINEERING FOR ST RUCTURAL, MECHANICAL PLUMBING, ELECTRICAL,
CIVIL DESIGN, LANDSCAPE AND GRADING AND DRAINAGE PLANS

Design Review ARCHITECTURAL AND FEES

TOPO

CONSTRUCTION STAKING

SLUEPRINTING

SOILS REPORT

CONCRETE AND COMPACTION TESTING

BUILDING PERMIT, LOG IN FEES

GRACING AND DRAINAGE PERMIT AND REVIEW FEES

LANDSCAPING OFFSITE PERMIT AND DRAWING

DRIVEWAY PERMIT AND PLAN REVIEW

1’ WATER METER AND WATER RESOURCE ACQUISITION FEE

SEWER DEPLOYMENT FEE FOR A 1’ WATER METMR

TELEPHONE HOOIC;JP TO ONFE CENTRAL LOCATION

WRITTEN FIVE YEAR GUARANTEE OF TERMITE PRE-TREATMENT

WATER USE FEE SCOTTSDALE

BUILDERS RISK INSURANCE

PENALTY FOR PAVEMENT CUT SITE TRAILER AND FACILITIES: PROGRESSIVE CLEAN-UP
DURING CONSTRUCTION

FINAL DETAIL

TEMPORARY POWER AND WATER

TRASH DISPOSAL (JOB DUMPSTER)

PROJECT SUPERVISION

SCHEDULING AND COORDINATICN

TELEPHONE

ALLOWANCE ITEMS:

ELECTRIC HOOK-UP TRANSFORMER FEES LMLITY COMPANY

CABINET AND COUNTER TOP

FLOOR COVERING-CARPET ALLOWANCE $16.00/sq.yd

 (COLOR AND STYLE AS APPROVED BY OWNER)

 

DIVISION #4 MASONRY:

8 X 8 x 18 CMU EXTERIOR WALLS. MIX OF CENTER SCORED, SCORED CMU PER SCOTTSDALE
D.R. SUBMITTAL REQUIREMENT, FUTURE HANGAR DOOR AREA 2’ x 6’ METAL STUD SYNTHETIC
STUCCO

(1) REFUSE PAD WITH (3) ENCLOSED 910E5, SCREEN WALLS 28’ EXTERIOR WALL HEIGHT

 

DIVISION #5 - METALS:

ROOF SUPPORT =LUMNS, LINTELS AND MISC. STRUCTURAL STEEL (1) ROOF LADDER AND
SCUTTLE

STEEL PIPE NOLLARDS AS NECESSARY TO PROTECT MASONRY WALLS t8’ CLEAR HEIGHT IN
WAREHOUSE TO BOTTOM OFTRUSSES COVERED PARIONG FOR 50 CARS

 

DIVISION #6 - WOOD AND PLASTICS:

TRUSS ROOF SYSTEM.. 1/2- PLYWOOD, 2” X 4’ PERLINS, DOUBLE SLOPE ROOF SUPPORT PER
SATELLITE DISH

 

--------------------------------------------------------------------------------


 

DIVISION #7 - THERMAL AND MOISTURE PROTECTION

PROVIDE A DOUBLE SLOPE ROOF WITH CRICKETS, OVERFLOWS, SCUPPERS, CONDUCTOR HEADS
AND OPEN FACE DOWN SPOUTS

CAULK AND SEALANTS AT ALL EXTERIOR JOINTS INCLUDING WINDOWS 5.8.5. MODIFIED G-4
25 M., 10 YEAR LIMITED ROOF

R-30 CEILING A.C. AREAS

R-11 VINYL BACK INSULATION IN WAREHOUSE WHITE

R-11 INSULATION EXTERIOR WALLS A.C. AREA AND AROUND REST ROOMS AND PRIVATE
OFFICES

 

DIVISION #8 - DOORS AND WINDOWS:

12’ BY 14’ OVERHEAD SECTIONAL MANUALLY OPERATED OVERHEAD DOORS AS INDICATED ON
DRAWINGS (1) EXTERIOR GLASS ENTRY STOREFRONT DOORS WITH OFFSET CLOSURE.
WEATHER-STRIPPING, THRESHOLD AND LOCKSET HARDWARE, BUTT-GLAZED SOLAR GRAY GLASS
IN 13/4’ x 4’ OFFSET PAINT ALUMINUM FRAMES

DOORS TO RECEIVE SCHLAGE OR EQUAL HARDWARE

1 314’ SOLID CORE 3’-0’ x 7-8’ OAK DOORS, PRE-FINISHED STEEL’KNOCK DOWN’ DOOR
FRAMES (2) 3070 STEEL MAN DOORS

DOOR EXITING A.C. AREAS TO RECEIVE DOOR SEAL AND CLOSURE 4’ x 8’ SINGLE DOME
SKYLIGHTS AS INDICATED ON PLANS

 

DIVISION #9 - FINISHES:

EXTERIOR PAINT, 2 COATS INCLUDING DOORS

INTERIOR PAINT, 2 COATS INCLUDING WAREHOUSE WALLS STUCCO, SOFFITS

MARLITE OR CERAMIC TILE (PER PLANS) ALL RESTROOM WALLS AS REQUIRED BY CITY CODE

5/8’ DRYWALL, KNOCK DOWN FINISH, ON 3 5/8’ METAL FRAMING AT INTERIOR WALLS, 24”
O.C. 8’ CEILING INCLUDING PRODUCTION AREA

ALL OFFICE AND PRODUCTION 2’ x 2’ TEGULAR ACOUSTICAL 1’ILE IN SUSPENDED GRID

 

DIVISION #10 - SPECIAL TIES:.

RESTROOM PARTITIONS

MIRRORS, SOAP DISPENSERS, PAPER TOWEL DISPENSERS AND HANDICAPPED GRAB BARS AS
REQUIRED BY CITY

 

DIVISIONS #11 - EQUIPMENT, #12 - FURNISHINGS, #13 - SPECIAL CONSTRUCTION, AND
#14 - CONVEYING SYSTEMS

NOT INCLUDED IN THIS PROPOSAL

 

DIVISION #15 - MECHANICAL:

PLUMBING

1” WATER METER WITH 1 1/2” COPPER SERVICE TO BUILDING AND TO FIXTURES A.B.S.
SEWER SERVICE

ELECTRIC WATER HEATER

TANK TYPE WATER CLOSETS                  _ HANDICAPPED WATER CLOSET, TANK TYPE

HOSE BI885 UTILITY SINK SINKS WITH VANITY TOP AT TOILET ROOMS LUNCH SINK AT
LUNCH AREA

CONDENSATE LINES FROM A.C. UNITS TO CENTRAL DRAIN

(2) COFFEE BAR SINKS AT WORK AREA AND CONFERENCE WIRELATED CABINETRY AND WORK
AREA (AS DETAILEDQN PLANS)

 

H V•A_C.•

EXHAUST TANS IN RESTROOMS

A.C. INCLUDING DUCT WORK AT OFFICE, LABIENGINEERING AND TECH. AREA (1 TONl250
SO. FT) EVAP COOLERS IN WAREHOUSE INCLUDING RELIEF VENTS (4 MIN. AIR CHANGES)

 

--------------------------------------------------------------------------------


 

FIRE PROTECTION:

SPRINKLER SYSTEM TO BE T WET ORDINARY GROUP # (2). SEMI-RECESSED HEADS IN CHROME
ESCUTCHEONS IN ACOUSTIC CEILING AREAS, BACK FLOW PREVENTOR AND TAP PER CITY
REQUIREMENTS

 

DIVISION  #16 - ELECTRICAL:

WALL MOUNTED BATHROOM LIGHT FIXTURES

ALL CONDUIT, J-BOXES, SWITCHES, ETC., AS NECESSARY 120”r, 3 PHASE SERVICE
ENTRANCE SECTION

200 AMP BREAKER PANELS

EMERGENCY LIGHTING AND EXIT LIGHTING PER CITY AND FIRE CODE

8’ TWO LAMP OPEN STRIP LIGHTING FIXTURES IN WAREHOUSE PROVIDING 20 F.C.
TRENCHING AND CONDUIT FROM TRANSFORMER TO SERVICE ENTRANCE SECTION WIRING OF
ROOFTOP H.V.A.C. UNITS, WATER HEATER, AND TOILET EXHAUST FANS (1) TRANSFORMER
PAD

PHONE CONDUIT WITH PULL STRING TO PROPERTY LINE PER U.S. WEST REQUIREMENTS TO
ONE CENTRAL LOCATION

(1) 4 x 8’ x 3/4 TELEPHONE MOUNTING BOARD WITH 11S GROUND SWITCHING AS REQUIRED
(3) WAY                                        ‘

SITE LIGHTING, 150 W HPS WALL PACKS, PHOTO CELL SENSOR AND INCANDESCENT DOWN
LIGHTS IN SOFFITS

2’ x 4 LAY-IN FIXTURES IN OFFICE AND PRODUCTION, 30 F.C.

TELEPHONE LOCATIONS, 3. BOX EMPTY CONDUIT FUTURE COMPUTER CABELING

(1) 110 VOLT OUTLET PER OFFICE WALL OR EVERY 1Q’

RECESSED CAN FIXTURES AT SELECTED LOCATIONS

 

--------------------------------------------------------------------------------


 

EXHIBIT “D” SIGN CRITERIA

1.                                       Any sign must meet all applicable
standards of the City of Scottsdale and any other governmental agency.

2.                                       Any sign must comply with all recorded
covenants, conditions, and restrictions affecting the Premises.

3.                                       All necessary governmental approvals
and permits must be obtained and maintained for any sign erected or maintained
by Tenant on—the Premises.

4.                                       Any sign must be reasonably compatible
architecturally and aesthetically and in terms of quality with the other
improvements on the Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

CRITERIA FOR ANTENNA AND/OR SATELLITE DISH

1. Any antenna or dish must meet all applicable standards of the City of
Scottsdale, the Federal Aviation Administration, the Federal Communications
Commission and any other governmental agency.

 

2. Any antenna or dish must comply with all recorded covenants, conditions, and
restrictions affecting the Premises.

 

3. All necessary governmental approvals and permits must be obtained and
maintained.

 

4. Any dish shall have a maximum height of no more than twelve feet (12’) above
the adjacent ground level.

 

5. Any dish shall be enclosed with a screen wall matching the exterior finish of
the principal building on the Premises. Any gate shall be aesthetically
harmonious with the architectural character of the Premises.

 

6. Any antenna shall be roof mounted at the rear of the building so as not to be
visible from the front of the building and adjacent streets.

 

7. No antenna shall project more than three feet (3’) above the roof or any
adjacent parapet wall.

 

--------------------------------------------------------------------------------


 

Premises to a condition comparable to its condition prior to the Condemnation
less the portion lost in the Condemnation and this Lease shall continue in full
force and effect. Landlord shall not be obligated to commence such restoration
until it receives the entire Condemnation award nor shall it be obligated to
incur expenses in performing such restoration in excess of the Condemnation
award, less all costs, expenses and fees (including attorneys’ fees) incurred by
Landlord in collecting such award. In the event of such partial condemnation,
the Monthly Rent shall be reduced in proportion to the Grass Leasable Area of
the Premises so taken.

 

16.3 Partial Condemnation of the Common Areas.  If 25% of the land area of the
Common Areas are taken by a Condemnation (or such lesser amount that results in
parking facilities inadequate to meet the local zoning requirements), Landlord
may elect to terminate this Lease by delivery of notice to Tenant within 30 days
after the date of Condemnation and Tenant shall have no claim against Landlord
for the value of any unexpired term of this Lease. The foregoing shall in no way
restrict Landlord from providing alternative parking facilities to serve the
Project, although Landlord shall have no obligation to do so.

 

16.4 Condemnation Award.  In the event of a Condemnation, whether whole or
partial, Tenant waives any right to any part of the award, as damages or
otherwise, and Landlord shall receive the full amount of such award, including
any award for the leasehold estate. Notwithstanding the foregoing, Tenant shall
have the right to recover from the condemning authority, but not from Landlord,
such compensation as may be separately awarded to or recoverable by Tenant on
account of any damage to Tenant’s business by reason of the Condemnation (except
the loss of the leasehold estate) and for any cost or loss to which Tenant might
be put in removing Tenant’s personal property, leasehold improvements and
equipment.

 

16.5 Date of Condemnation. The date of Condemnation shall mean the earlier of
the date (i) possession-of the Premises is delivered to the condemning
authority, or (ii) title to the Premises is vested in the condemning authority.

 

17.                                 ASSIGNMENT AND SUBLETTING

17.1 Restriction on Transfers.  Tenant shall not, without Landlord’s prior
consent, do any of the following (each and all of which shall hereinafter be
individually and collectively referred to as a “Transfer”):

(a) Assign, hypothecate, mortgage or otherwise encumber or convey Tenant’s
interest in this Lease;

(b) Allow any transfer thereof or any lien upon Tenant’s interest by operation
of law;

(c) Sublet the Premises or any part thereof;

(d) Permit the use or occupancy of the Premises or any part thereof by anyone
other than Tenant;

(e) If Tenant is a corporation, permit a dissolution, merger, consolidation or
other reorganization of Tenant, or the sale or transfer of a Controlling
Percentage of Tenant’s capital stock or more than an aggregate of forty percent
(40%) of the value of Tenant’s assets. “Controlling Percentage” means the
ownership of and the right to vote stack possessing more than an aggregate of
forty percent (40%) of the total combined voting power of all classes of
Tenant’s capital stock issued, outstanding and entitled to vote for the election
of directors;

(f) If Tenant is a partnership, permit the withdrawal or change, voluntary,
involuntary or by operation of law, of any general partner or the dissolution of
the partnership.

Notwithstanding the provisions above, Tenant may assign or sublet the Premises,
or any portion thereof, without Landlord’s consent, to any corporation,
partnership, limited liability company or other legal entity which controls, is
controlled by or is under common control with Tenant, or to any such entity
resulting from the merger, reorganization, or consolidation of or with Tenant,
or to any such entity which acquires all the assets of Tenant as a going concern
of the business that is being conducted on the Premises; provided that before
such assignment shall be effective (i) said assignee shall assume in full the
obligations of Tenant under this Lease, and (ii) Landlord shall be given written
notice of such assignment and assumption..

 

17.2 Requested Transfers.  If Tenant desires Landlord’s consent to a transfer of
the Premises, Tenant shall submit to Landlord:

 

--------------------------------------------------------------------------------


 

(a) The proposed sublease, assignment or other transfer agreement (executed by
Tenant and the other party), which shall not commence or take effect prior to 30
days after receipt by Landlord of Tenant’s submission of all information
required to be submitted by Tenant to Landlord hereunder;

(b) A credit report on the proposed transferee and $250 in cash to cover the
legal review by Landlord and Landlord’s processing expenses; and

(c) Any other information or item Landlord may reasonably request, including
without limitation, sufficient information to enable Landlord to determine the
acceptability of the financial responsibility (as measured by such factors as
audited net worth and credit rating), experience and character of the proposed
transferee.

Landlord, within 30 days after receipt of all such information, by notice to
Tenant shall either approve or deny the transfer as Landlord teems advisable in
its reasonable discretion.

 

17.3 Tenant’s Liability. Despite any permitted transfer, Tenant’s liability
under this Lease shall remain in full force and effect for the remainder of the
Lease Term. Prior to the transfer, the transferee shall agree in writing to
comply with and be bound by this Lease to the extent of the space transferred,
and Tenant shall deliver to Landlord promptly after execution, an executed copy
of each such transfer document and an agreement of compliance by each such
transferee.

 

17.4 Expenses. Tenant shall, promptly upon demand from Landlord, pay Landlord’s
expenses (exceeding $250), including without limitation legal fees, incurred in
connection with its consideration of the proposed transfer, irrespective of
whether Landlord grants its consent.

 

17.5 Void Transfers. Any arrangement for a transfer which is not in compliance
with the provisions of this Article shall be void and shall constitute a default
by Tenant under this Lease.

 

17.6 No Merger. The voluntary or other surrender of this Lease by Tenant, a
mutual cancellation of -this Lease, or the termination of this Lease by Landlord
pursuant to any provision contained herein, shall not work as a merger, but, at
Landlord’s option, shall either terminate any or all existing subleases
hereunder, or operate as an assignment to Landlord of any such subleases.

 

18                                    SECURITY DEPOSIT

If Tenant Improvements have been commenced on or prior to April 1, 1995, then on
April 1, 1995 (or on such earlier date as Tenant Improvements are commenced),
Tenant shall deposit with Landlord that sum set forth in Section 1.8 as security
for the full and faithful performance of every provision of this Lease (the
“Security Deposit”). If Tenant Improvements have not commenced by April 1, 1995,
but Tenant elects not to cancel this Lease, then Tenant shall deposit the
Security Deposit with Landlord upon the commencement of Tenant Improvements. The
Security Deposit shall be applied to the first rent coming due under this Lease.
If Tenant defaults under the terms of this Lease, beyond any applicable cure
period, Landlord may condition continuation of the Lease or Tenant’s deposit of
a new Security Deposit equal to one month’s Monthly Rent. If Tenant defaults, at
any time that Landlord holds a Security Deposit Landlord shall be entitled, at
its option, to apply or retain all or any part of the Security Deposit for the
payment of any rent or any other sum in default, any amount that Landlord may be
obligated to spend by reason of Tenant’s default, or to compensate Landlord for
any other expenses which it may suffer due to Tenant’s default. The Security
Deposit shall not be deemed liquidated damages. If any portion of the Security
Deposit is so used Tenant shall, within five (5) days after demand therefor,-
deposit sufficient cash with Landlord to restore the Security Deposit to its
full amount existing at such time. Landlord may keep the Security Deposit with
its general funds and Tenant shall not receive interest on the Security Deposit.
if Tenant fully complies with the terms of this Lease, the Security Deposit
shall be returned to Tenant or, at Landlord’s option, to the last assignee of
Tenant’s interest in this Lease, as soon as Landlord determines the final
amounts of Tenant’s obligations hereunder after the expiration of the Lease or
any period of holding over. If Landlord conveys Landlord’s interest in the
Premises, Landlord may transfer the Security Deposit to any transferee and in
that event, Tenant releases Landlord from all liability for the return of the
Security Deposit. Tenant shall not assign, pledge, mortgage or otherwise
hypothecate its interest in refund of the Security Deposit.

 

--------------------------------------------------------------------------------


 

19.                                 SIGNS

Tenant shall not erect or place on or about the exterior of the Premises any
signs, advertising materials, awnings, canopies, exterior lighting or marquee,
without Landlord-’-s prior approval of the design, type, kind and location
thereof (which approval may be withheld in Landlord’s reasonable discretion).
All signs and other items described above shall be installed and displayed in
strict conformance with the requirements of all governmental agencies with
authority pertaining to the erection or placement thereof. Upon Landlord’s
request, Tenant shall immediately remove any sign or advertising material which
violates this Article. If Tenant fails to remove such material, Landlord shall
have the right to remove such materials at Tenant’s expense. Landlord shall have
the right to remove any sign on a temporary basis in order to perform Landlord’s
repair and maintenance obligations.

 

20.                                 UTILITIES

Tenant shall pay prior to delinquency all charges for water, gas, heat,
electricity, power, telephone service and all other services or utilities used
within, or about the Premises by Tenant or Tenant’s Permittees. If any such
utility is not separately metered, Tenant shall reimburse Landlord within ten
(10) days after written demand for the cost thereof as reasonably determined by
Landlord. Any security deposit or connection charges required to furnish service
to Tenant shall be paid by Tenant. Landlord shall not be liable for loss or
damage incurred in connection with or incidental to the interruption or
impairment of utility service to the Premises by any cause whatsoever.

 

21.                                 FIXTURES

Tenant shall install and maintain at Tenant’s expense fixtures required for
Tenant’s business. All fixtures not permanently affixed to the Premises shall
remain Tenant’s property and, provided Tenant is not in default hereunder, may
be removed by Tenant from time to time for the purpose of replacing such
fixtures with items of like character, quality and value and may be permanently
removed not later than the termination of the Lease. If such fixtures or other
property are not removed prior to the termination of the Lease, then such
property shall, at Landlord’s option and sole discretion, become Landlord’s
property or be disposed of by Landlord, as attorney-in-fact for and at the
expense of Tenant. Tenant shall promptly repair, at its expense, any damages
occasioned by such removal including, without limitation, holes or openings made
in the walls, roof or floor of the Premises. All other fixtures, equipment and
other property (including, without limitation, air conditioning units, heating
equipment, plumbing fixtures, hot water heaters, carpeting or other floor
covering cemented or otherwise affixed to the floor, and draperies) that are
placed upon, installed in or attached to the Premises by Tenant shall, at the
termination of this Lease for any reason, be the property of Landlord and remain
upon and—be surrendered with the Premises.

 

22.                                 SURRENDER OF PREMISES

Tenant shall, upon the termination of this Lease for any reason, quit and
peaceably surrender the Premises to Landlord in good order, condition and repair
(reasonable wear and tear excepted), free of refuse, in a broom-clean state and
in accordance with Article 21. Tenant shall provide Landlord with at least 30
days prior notice of the date on which Tenant will surrender the Premises.
Tenant shall deliver all keys for the Premises to Landlord at the address at
which Tenant makes rent payments and shall inform Landlord in writing of the
combinations of all safes, locks and vaults, if any, in the Premises. Landlord’s
acceptance of surrender of the Premises by Tenant shall only arise from, and
must: be evidenced by, written acknowledgement of acceptance of surrender signed
by Landlord. No other act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be an
acceptance by Landlord of the surrender of the Premises by Tenant prior to the
expiration of the Lease Term.

 

23.                                 ENTRY AND INSPECTION

Landlord and its agents shall be entitled to enter the Premises at any time for
the purpose of conducting inspections, to make repairs, additions, or
alterations thereto or to the Building, to show the Premises to any prospective
purchaser, tenant, lender or insurer; to stabilize or support the structural
portions of the Premises, to post “For Rent” or “For Sale” signs (during the
last twelve (12) months of the Lease Term or Renewal Option Term) and to take
necessary action in the event of an emergency. Landlord shall provide 24 hours’
prior telephonic notice of any entry not made during regular business hours,
except in the event of emergency. In connection with such entry, Landlord shall
be entitled to erect scaffolding and other

 

--------------------------------------------------------------------------------


 

structures or equipment as reasonably required by the work to be performed,
provided that Landlord shall not unreasonably interfere with Tenant’s business.
No such entry shall entitle Tenant to terminate this Lease, to reduce or abate
Monthly Rent or other amounts due hereunder or to any claims for damages.
Landlord shall be entitled to use any reasonable means to enter the Premises in
the event of emergency and shall not be liable for any damages resulting
therefrom.

 

24.                                 ESTOPPEL CERTIFICATE

Upon receipt of a request from Landlord, Tenant shall, within five (5) business
days after receipt of such request, execute, acknowledge and deliver to Landlord
a written statement (i) certifying that this Lease is unmodified (or, if
modified, stating the nature of such modification) and in full force and effect
and the dates to which rent and other charges are paid in advance, (ii)
acknowledging that there are no uncured defaults by Landlord, or specifying any
claimed defaults, and (iii) certifying or acknowledging any other matters that
Landlord may reasonably request. Any such statements may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the Building or
the Project. Tenant’s failure to deliver such statement within such five (5)
business day period shall be conclusive against Tenant that (1) this Lease is in
full force and effect, without modification, except as represented by Landlord,
(2) there are no uncured defaults by Landlord, and (3) Monthly Rent has not been
paid more than one month in advance.

 

25.                                 TITLE

 

25.1 Subordination.

(a)                                  This Lease shall be subject and subordinate
at all times to any ground lease and the lien of any mortgages, deeds of trust
or other security instruments (“Security Instruments”) in any amount presently
existing or hereafter placed on or against Landlord’s interest in this Lease,
the Building or the Premises, and to any and all previous or subsequent advances
made there under, to the interest on the obligations secured thereby, and all
renewals, replacements arid extensions, without the necessity of the execution
and delivery of any further instruments by Tenant. Tenant shall, at the written
request and option of the ground lessor, lien holder or the -purchaser of
Landlord’s interest pursuant to a foreclosure or other proceeding, attorn to
such ground lessor, lien holder or purchaser or enter into a lease for the
balance of the Lease Term upon the same terms contained in this Lease.

(b)                                 Notwithstanding the foregoing, Tenant shall
execute and deliver such further instruments evidencing such subordination of
this Lease if requested by Landlord within five (5) business days after Tenant’s
receipt of such request. If Tenant fails or refuses to do so within such five
(5) business day period, Tenant irrevocably appoints Landlord, its successors
and assigns, as Tenant’s attorney-in-fact to execute and deliver all such
instruments on Tenant’s behalf; provided, however, that Tenant shall not be
required to effectuate such subordination, nor shall Landlord be authorized to
effect such subordination on Tenant’s behalf, unless the mortgagee or
beneficiary named in the Security Instrument shall concurrently agree in
writing, for Tenant’s benefit, that so long as Tenant is not in default under
this Lease, that neither this Lease nor any of Tenant’s rights shall be
terminated or modified by any trustee’s sale or proceeding to foreclose the
Security Instrument.

(c)                                  Landlord shall, at the written request of
Tenant or Tenant’s lender, execute and deliver to Tenant’s lender such
instruments reasonably required by Tenant’s lender wherein Landlord agrees to
subordinate Landlord’s claims to Tenant’s inventory, personal property and other
assets to those of Tenant’s lender.

 

25.2 Quiet Enjoyment. Provided Tenant is not in default hereunder, Landlord will
do nothing to prevent Tenant from peaceably and quietly enjoying and occupying
the Premises. This covenant shall not extend to, and Landlord shall not be
liable for, any disturbance, act or condition brought about by anyone not
claiming by or through Landlord, or to any action required or permitted to be
taken by or on behalf of Landlord under this Lease. This Lease conveys no
interest to Tenant in light, air or view and Landlord shall not be liable to
Tenant for interference with or diminution of the light, air or view, nor for
any latent defect in the Premises.

 

--------------------------------------------------------------------------------


 

26.                                 DEFAULT, REMEDIES

 

26.1 Defaults.  The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Tenant:

(a) Tenant’s abandoning or vacating the Premises;

(b) Tenant’ s failure to make any payment of rent or other sum due under this
Lease, as and when due, together with Default Interest thereon, where such
failure continues for a period of five (5) business days after notice of
delinquency;

(c) Tenant’s failure to observe any provision of this Lease or to perform any of
Tenant’s obligations under this Lease {except those described in Sections
26.1(a), (b) (d) and (e)) where such failure continues for a period of 30 days
after notice from Landlord;

(d) Any transfer of Tenant’s interest in this Lease contrary to Article 17;

(e) To the extent not prohibited by law, (i) the making by Tenant or any
guarantor of this Lease (“Guarantors”) of any general assignment or general
arrangement for the benefit of creditors; (ii) the filing by or against Tenant
or any of the Guarantors of a proceeding under state or federal insolvency
and/or bankruptcy laws (unless, in the case of a petition filed against Tenant
or any of the Guarantors, the same is dismissed within 30 days) ; (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets at the Premises or of Tenant’s interest in this Lease, where
possession is not restored to Tenant within 30 days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets at
the Premises or of Tenant’s interest in this Lease.

 

26.2 Remedies.  In the event of any default or breach described in Section 26.1
or any other material default by Tenant,

Landlord shall be entitled to exercise the following rights and remedies at any
time thereafter, with or without notice or demand:

(a) To-terminate this Lease effective immediately upon delivery of notice to
Tenant and Tenant shall immediately surrender possession of the Premises upon
receipt of such notice. Notwithstanding such termination, Tenant shall remain
liable for damages in an amount equal to all Monthly Rent and other sums that
would have become payable by Tenant during the balance of the Lease Term if this
Lease had not been terminated, less the net proceeds, if any, of any reletting
of the Premises subsequent to such termination, after deducting all of
Landlord’s expenses incurred in connection with suclr--- reletting, including
without limitation those expenses set forth in Section 26.2(b) below. Landlord
shall have the right to receive such damages from Tenant on the dates that such
Monthly Rent and other sums would have become payable under the Lease had the
Lease not been terminated. Alternatively, Landlord shall have the right to
recover from Tenant (i) the worth at the time of award (defined below) of the
unpaid rent which had accrued at the time of termination; (ii) the worth at the
time of award of the amount by which the unpaid rent which would have been
earned after termination until the time of award exceeds the amount of such rent
loss that Tenant proves could reasonably have been avoided; (iii) the worth at
the time of award of the amount by which the unpaid rent for the balance of the
Lease Term, had the Lease not been terminated, after the time of award exceeds
the amount of such rent loss that Tenant proves could reasonably be avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of events would be likely to result from
such failure. The “worth at the time of award!!. of the amounts referred to in
subsections (i} and (ii) shall be computed by accruing Default Interest on the
unpaid amounts and with respect to subsection (iii) shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award.

(b) To immediately re-enter and remove all persons and property from the
Premises, without liability for damages sustained by reason of such re-entry and
removal. Such property may be stored in a public warehouse or elsewhere at
Tenant’s expense. If Landlord elects to re-enter or take possession pursuant to
legal proceedings or any notice provided by law, Landlord shall have the right
to terminate this Lease (as provided in subsection (a) above), or without
terminating this Lease, to relet the Premises or any part thereof for such term
(which may be for a term in excess of the Lease Term) and upon such conditions
as Landlord, in its sole discretion, may deem advisable (which may include
concessions of free rent, alterations or repairs and without obligation by the
Landlord to relet the Premises prior to any other property of Landlord. If
Landlord elects to relet the Premises, the rents received thereafter shall be
applied first to the payment of any indebtedness other than rent due hereunder
from Tenant to Landlord; second, to the payment of any costs of such reletting,
including without limitation, all repossession costs, brokerage commissions,
legal expenses, employees’ -expenses, alteration, remodeling and repair costs

 

--------------------------------------------------------------------------------


 

and expenses of preparing for such reletting; third, to the payment of rent due
and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied to payment of future rent as the same becomes due. If the rent to be
received from such reletting will be less than the total of all rental and other
payments that Tenant would have been obligated to make during the balance of the
Lease Term, Tenant shall immediately pay any such deficiency in full to
Landlord. No such re-entry or taking possession of the Premises by Landlord
shall be construed as an election to terminate this Lease unless a written
notice of such intention is given to Tenant or unless termination is decreed by
a court. Notwithstanding any such reletting without termination, Landlord may,
at any time thereafter, elect to terminate this Lease for such previous breach,
upon delivery of notice to Tenant.

(c) To judicially obtain the appointment of a receiver and the receiver may take
possession of Tenant’s personal property used in the conduct of Tenant’s
business. Such entry or taking of possession shall not constitute an eviction of
Tenant and Tenant agrees to hold Landlord harmless from any claim by any person
arising out of or in any way connected with such entry or taking of possession.
Neither the application for or the appointment of a receiver, shall be construed
as an election by Landlord to terminate this Lease unless notice of such
intention is given to Tenant.

 

26.3 Remedies Cumulative. No remedy or option of Landlord shall be considered
exclusive of any other remedy, but the same shall be cumulative and in addition
to every other remedy or option given hereunder, or now or hereafter existing at
law, in equity or by statute, including, without limitation an action to recover
amounts due hereunder. Landlord may exercise its rights and remedies at any
time, in any order, to any extent, and as often as Landlord deems advisable.

 

26.4 Landlord’s Right to Act. If Tenant fails to perform any of its obligations,
Landlord shall have the right, without any passage of time or declaring Tenant
in default, to perform such obligation on Tenant’s behalf and to charge to
Tenant all costs and expenses (including an administration fee equal to 20% of
such costs and expenses) incurred in connection therewith, together with Default
Interest thereon from the date incurred. Tenant shall pay such amount within 3
days after presentment of a statement to Tenant.

 

26.5 “Additional Rent” Defined. All sums payable by Tenant hereunder=-in
addition to Monthly Rent shall be deemed to be additional rent, including
without limitation, for purposes of Section 5_02(b) (7) of the Bankruptcy Code,
whether such sums are designated as rent. Additionally, upon a default by Tenant
hereunder, Tenant shall pay to Landlord immediately upon demand as additional
rent the value, as reasonably determined by Landlord, of all concessions made to
Tenant relating to this tease or the Premises, including without limitation
rental abatements and tenant improvement allowances.

 

26.6 Late Charges. The late payment by Tenant of any sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be difficult to ascertain. Such costs include, but are not limited
to, processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any encumbrance covering the Premises. Accordingly, if
amounts payable by Tenant are not received by Landlord on or before the due date
of such payment, Tenant shall immediately pay to Landlord a late charge equal to
five percent (5-°s) of such payment. The parties agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of Tenant’s late payment, and shall be in addition to the payment of.
Default Interest.

 

26.7 Interest an Past-Due Obligations. Any amount owed Landlord that is not paid
when due shall bear interest from the date due until paid at a rate equal to the
lesser of (i) 18% per annum, or (ii) a variable rate per annum equal to 5
percentage points in excess of the Prime Rate designated by First Interstate
Bank of Arizona, N.A. (“FTBA”) from time to time during the period such amount
is owed to Landlord (“Default Interest”). The term Prime Rate shall mean the
prime commercial lending rate announced by FIBA, as the same may be changed from
time to time. If FIBA shall at any time discontinue using a Prime Rate, Landlord
shall, in its reasonable judgment, substitute another means of determining the
annual interest rate charged by major commercial banks on 90-day unsecured
commercial loans to their most creditworthy borrowers, and such interest rate as
so determined shall thereafter be the Prime Rate. Payment of such interest shall
not excuse or cure any default by tenant.

 

26.8 Attorneys’ Fees. Waiver of Jury Trial and Counterclaims. In any dispute
between the parties, the prevailing party shall be entitled to recover from the
other party, immediately upon demand, all costs and

 

--------------------------------------------------------------------------------


 

attorneys’ fees, expert witness fees, costs of tests and analyses, travel and
accommodation expenses, deposition and trial transcript copies, court costs and
other similar costs and fees incurred in enforcing its rights and remedies under
this Lease, regardless of whether legal proceedings are actually commenced. The
parties waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against t-he other on any matters whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises and/or any claim
of injury or damage. If Landlord commences any proceedings for nonpayment of
rent, Tenant shall not interpose any counterclaim of whatever nature or
description in any such proceedings, other than compulsory counterclaims, it
being the intent of this Lease that Tenant’s obligation to pay rent is separate
from any obligation of Landlord under this Lease other than the covenant of
quiet enjoyment as set forth in Section 25. This shall not, however, be
construed as a waiver of Tenant’s right to assert such claims in any separate
action or action brought by Tenant.

 

26.9 Accord and Satisfaction. Payment by Tenant or receipt by Landlord of a
lesser amount than the rent or other charges due hereunder shall be deemed to be
on account of the earliest due stipulated rent or other charges, and no
endorsement or statement on any check or any letter accompanying any check or
payment shall be deemed an accord and satisfaction, and Landlord shall accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or other charges or pursue any other remedy in this Lease.

 

27.                                 BANKRUPTCY OF TENANT

If, pursuant to the Bankruptcy Code, 11 U.S.C. Section 101 et seq., Tenant
assumes this Lease and proposes to assign the same to any party who shall have
made a bona fide offer to accept an assignment of this Lease on terms acceptable
to Tenant, then notice of such proposed assignment, setting forth (i} the name
and address of such party, (ii) the terms of the offer, and (iii) evidence
assuring such party’s future performance under the Lease shall be given to
Landlord by Tenant no later than 20 days after receipt by Tenant of such offer,
but in any event no later than 10 days prior to the date that Tenant applies to
a court of competent jurisdiction for authority and approval to enter into such
assignment and assumption. Landlord shall thereupon have the prior right, to be
exercised by notice to Tenant given at any time prior to the effective date of
such proposed assignment, to accept an assignment of this Lease upon the same
terms and conditions and for the same consideration, if any, as the bona fide
offer made by such party, less any brokerage commissions which may be payable by
such person for the assignment of this Lease.

 

28.                                 LANDLORD’S LIABILITY

 

28.1 Default by Landlord. Landlord shall not be considered in default or breach
of this Lease for the nonperformance of any obligation imposed herein unless
such nonperformance shall continue for a period of at least thirty (30) days
after notice from Tenant; provided, however, if the nature of the nonperformance
is such that it cannot=-be reasonably cured within thirty (30) days, Landlord
shall not be deemed to be in default if Landlord commences to cure such
nonperformance within such thirty (30) day period and thereafter pursues such
cure to completion in the exercise of reasonable diligence. If Landlord grants a
security interest in this Lease and notifies Tenant of the name and address of
said lien holder, notice shall not be effective unless Tenant simultaneously
upon giving notice of nonperformance to Landlord delivers a copy of the same to
each such lien holder by personal delivery or certified or registered United
States mail, postage prepaid. Each such lien holder shall be entitled to perform
such obligation within thirty (30) days after the expiration of any period of
time within which Landlord is entitled to perform such obligation before Tenant
shall have the right to take any action as a result of such nonperformance.

 

28.2 Sale of Landlord’s Interest. Upon any sale or conveyance of Landlord’s
interest in this Lease, Landlord shall be entirely relieved of a11 liability for
Landlord’s obligations under this Lease accruing thereafter, and the assignee or
purchaser shall be deemed without any further agreement between the parties or
their successors in interest to have assumed all of Landlord’s obligations
accruing after such conveyance. -.

 

--------------------------------------------------------------------------------


 

28.3 Non-Recourse Liability. If Landlord fails to perform any of its obligations
under this Lease and, as a consequence of such nonperformance, Tenant recovers a
money judgment against Landlord, such judgment shall be satisfied only out of
Landlord’s interest in the Premises. Landlord shall have no liability whatsoever
for any deficiency, and no other assets of Landlord shall be subject to levy,
execution or other enforcement procedures as a result of such judgment. None of
Landlord’s obligations under this Lease shall be subject to specific performance
or injunctive remedies, and Tenant waives all rights with respect to such
remedies.

 

28.4 Mortgage Exculpation. Notwithstanding anything contained herein to the
contrary, Tenant waives and holds any mortgagee or beneficiary named in any
mortgage, deed of trust or other security instrument harmless from any and all
claims Tenant may have against Landlord, including all claims arising against
Landlord prior to the mortgagee or beneficiary succeeding to Landlord’s interest
hereunder.

 

29.                                 FORCE MAJEURE

If either party is delayed or prevented from the performance of any act by
reason of acts of God, strikes, lockouts, labor troubles, failure or refusal of
governmental authorities to timely issue permits or approvals or conduct reviews
or inspections, civil disorder, inability to procure materials, restrictive
governmental laws or regulations, or other causes beyond the control of the
party obligated (financial inability excepted), or,- in the case of Landlord’s
application for building permits, design review approval or other land use
approvals, any unreasonable delays by the City of Scottsdale planning and zoning
or building safety department, performance of such act shall be excused for the
period of delay and the period for the performance of any such act shall be
extended for a period equivalent to the period of such delay; provided, however,
nothing herein shall excuse Tenant from the prompt payment of Monthly Rent or
any other sum.

 

30.                                 BROKERS

Tenant represents and warrants that, except as listed in Section 1.10, Tenant
has not dealt with any real estate broker(s) and there are no claims for
brokerage commissions or finder’s fees in connection with this Lease, other than
from the Brokers. Landlord agrees to pay Brokers a commission equal to five
percent (5%) of the Monthly Rent for the initial seven-year Lease Term, to be
divided evenly between the two Brokers (and, without liability to Landlord, by
Brokers with such other brokers or salesmen to which they may be obligated). The
commission shall be paid fifty percent (50%) upon Tenant’s, permanent occupying
of the Premises and fifty percent (50%) on the second anniversary of Tenant’s
permanent occupancy of the Premises, i.e., at the end of two continuous and
consecutive years of occupancy of the Premises by Tenant. If the Lease is
terminated prior to such second anniversary for any reason other than Landlord’s
default under this Lease, Landlord shall have no obligation for the second half
of the commission.

 

31.                                 NOTICES

No notice, consent, approval or other communication given in connection herewith
shall be validly given, made, delivered or served unless in writing and
delivered in person or sent by registered or certified United States mail,
postage prepaid, to Landlord at the address set forth in Section 3.1 or to such
other addresses as Landlord may from time to time designate in writing and
deliver to Tenant in accordance with this Article, and to Tenant at the Premises
(or prior to Tenant’s occupancy of the Premises, at the address set forth in
Section 1.1). Notices, consents, approval or communications shall be deemed
given or received upon delivery, if delivered in person, or upon twenty-four
(24) hours after deposit in the mail, if delivered by mail. Unless receipt of
transmission is acknowledged in writing by the recipient, facsimile, telex,
electronic mail, or other telecommunication shall not constitute notice.

 

32.                                 FINANCIAL STATEMENTS

Tenant shall from time to time, within ten (10) days after Landlord’s request,
provide Landlord with Tenant’s most recent publicly available financial
statements or annual statements, certified to be accurate by a certified public
accountant.

 

--------------------------------------------------------------------------------


 

33.                                 GENERAL

33.1 Arizona Law; Venue.         This Lease shall be construed in accordance
with the laws of the State of Arizona. The parties agree that Maricopa County,
Arizona, shall be the venue for any litigation relating to this Lease.

 

33.2 No Partnership create any relationship other than that of landlord and
tenant.

 

33.3 Amendments. No alteration, amendment, change or addition to this Lease
shall be binding upon Landlord or Tenant unless reduced to writing and signed by
both parties.

 

33.4 No Waiver. No delay or omission of Landlord to exercise any right or power
shall impair any such right or power, or shall be construed to be a waiver of
any nonperformance by Tenant or an acquiescence therein. No waiver of any
nonperformance shall be effective unless it is in writing. No written waiver by
Landlord shall be deemed to be a waiver of any other Lease provision, or of any
subsequent breach by Tenant of the same or any other provision. Landlord’s
consent to or approval of any act by Tenant shall not be deemed to render
unnecessary the procurement of Landlord’s consent to or approval of any
subsequent act of Tenant, whether or not similar to the act so consented to or
approved.

 

33.5 Exhibits. Exhibits attached hereto shall by this reference be deemed a part
of this Lease as if set forth in full herein.

 

33.6 Partial Invalidity. If any provision of this Lease is held by a court of
competent jurisdiction to be invalid, void or unenforceable, that provision may
be modified to the minimum extent necessary and the remainder of the provisions
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

33.7 Captions. The various headings and numbers herein and the grouping of the
provisions of this Lease into separate articles and sections are for the purpose
of convenience only and shall not control or affect the meaning or construction
of any of the provisions.

 

33.8 Time. Time is of the essence. If any time period provided for herein
expires on a Saturday, Sunday or legal holiday, such time period shall be
extended to the next succeeding day that is not a Saturday, Sunday or legal
holiday.

 

33.9 Recordation. memorandum thereof in Arizona._

Tenant shall not record this Lease or any the public records of Maricopa County,

 

33.10 No Third Party Rights. Except as expressly provided herein, no term of
this Lease is intended to or shall be for the benefit of any person not a party
hereto, and no such other person shall have any right or cause or action
hereunder.

 

33.11 Joint and Several Obligations. If Tenant is constituted of two or more
persons, corporations or other entities, all agreements, covenants,
representations and warranties of Tenant herein are the joint and several
obligations of the entities constituting Tenant. If Tenant is husband and wife,
the obligations hereunder shall extend individually to the sole and separate
property of each as well as to their community property. Notice given to any one
of the entities constituting Tenant shall be deemed as having been given to a11
such entities.

 

33.12 Authority to Execute. Any individual executing this Lease on behalf of or
as representative for a corporation or other person, partnership or entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of such party, and that this Lease is binding upon such
party in accordance with its terms. If Tenant is a corporation or a partnership,
Tenant shall deliver to Landlord within ten (10) days after the execution of
this Lease a certified copy of a resolution of the board of directors or of all
partners, as the case may be, authorizing or ratifying the actions of the
individual (s) executing and delivering this Lease.

 

--------------------------------------------------------------------------------


 

33.13 Binding on Successors and Assigns. Each of the provisions of this Lease
shall bind, extend to, and inure to the benefit of the respective heirs, legal
representatives, and successors and assigns of both Landlord and Tenant;
provided, however, that this clause shall not permit any transfer contrary to
the provisions of Article 17.

 

33.14 Impartial Interpretation. This Lease is the result of. negotiations
between Landlord and Tenant and therefore the language contained in this Lease
shall be construed as a whole according to its fair meaning and not strictly for
or against either Landlord or Tenant.

 

33.15 Plurals. The words “Landlord” and “Tenant,” as herein used, shall include
the plural as well as the singular. The neuter gender shall include the
masculine and feminine genders.

 

33.16 Survival of Obligations. Tenant’s obligations pursuant to Sections 8.8 and
9.3 and Articles 5, 21, 22, 26 and 30 of this Lease shall survive the expiration
or other termination of the Lease Term.

 

33.17 Not Binding Until Signed. Submission of this instrument to Tenant for
examination shall not bind Landlord in any manner, until this instrument is
executed and delivered by both Landlord and Tenant.

 

34.                                 RIGHT OF..FIRST REFUSAL

During the first forty-eight (48) months of the Lease Term, provided Tenant is
not then in default beyond any applicable grace period, Tenant shall have the
right of first refusal an the sale by Landlord of some or all of the Premises to
a third party other than an Affiliate of Landlord. During such 48-month period,
if Landlord receives an offer to purchase some or all of the premises from a
third party other than an Affiliate of Landlord (“Buyer”), which Landlord wishes
to accept, Landlord shall first provide Tenant with written notice of the offer,
together with a copy of any related purchase contract, agreement of sale, escrow
instructions, or other written expression of the offer which shall set forth all
material terms of the proposed sale. Tenant shall have fifteen (15) days after
Landlord’s notice of the offer in which to elect to purchase the Premises (or
portion thereof covered by the offer) on the same terms as the offer by giving
Landlord written notice of such election. If Tenant fails to timely elect to
exercise its purchase option, then Landlord shall be free to accept the offer
and proceed with the sale to the third party. If the sale fails to close, future
offers made within the 48-month period shall be subject to Tenant’s right of
first refusal. If Tenant exercises its right of first refusal, escrow shall open
within ten (10) days of Tenant’s notice exercising its option to purchase and
shall close on the same terms arid conditions as the offer. Irrespective of
whether the third party offer may impose such requirement upon Landlord, in any
sale of all or part of the Premises by Landlord to Tenant pursuant to this right
of first refusal, Landlord shall have no obligation to provide Tenant with any
environmental audit or report nor with any warranties and representations
regarding environmental laws or issues. This right of first refusal shall not
apply to or have any effect on any sale, transfer, or encumbrance of all or any
part of the Premises by Landlord to an Affiliate. For purposes of this
paragraph, an “Affiliate” of Landlord shall mean: any successor to Landlord by
merger, consolidation, roll up, acquisition, or dissolution; any or all of
Landlord’s, or, if Landlord is an entity, then its partners’; members’,
shareholders’, or beneficiaries’, spouse, children, grandchildren, brothers,
sisters, parents, nieces, or nephews, or any combination thereof, whether
individually or as the partners, members, shareholders or beneficiaries in or of
an entity; or, any entity in which Landlord or its partners, members,
shareholders, or beneficiaries hold a controlling interest. If, escrow fails to
close for any reason other than Landlord’s default, then, in addition to any
other remedies available to Lender, Tenant’s right of first refusal shall
terminate as to all future offers.

 

IN WITNESS WHEREOF, the parties have duly executed this Lease as of the date
first above written.

78 MCCLAIN, L.L.C.,

an Arizona limited liability company

 

/s/ Thomas McClain

 

 

GO-VIDEO, INC.,

a Delaware corporation

By:

/s/ David Klein

 

Its: Vice President

 

--------------------------------------------------------------------------------


 

When recorded return to:

SNELL & WILMER

One Arizona Center

Phoenix, Arizona 85004

Attn: Sam Cowley, Esq.

 

FIRST AMENDMENT TO INDUSTRIAL GROSS LEASE

 

THIS FTRST AMENDMENT TO INDUSTRIAL GROSS LEASE (the “Amendment”) is executed as
of this 18 day of 2000 by and between 78 McClain, L.L.C., an Arizona limited
liability company {‘Landlord”) and Sensory Science Corporation, a Delaware
corporation, successor in interest to Go Video Inc., a Delaware corporation
(“Tenant”).

 

RECITALS

A.                                   Landlord and Tenant previously entered into
that certain Industrial Gross Least ,dated November 15, 1994 (the “Lease”) with
respect to the premises further described in the Lease (the “Premises”).

 

B,                                     Landlord desires to lease to Tenant and
Tenant desires to lease from Landlord ten (10) additional parking spaces as
shown on Exhibit A (the “Parking Area”).

 

C.                                     Landlord and Tenant now desire to amend
the Lease in accordance with the terms

 

NOW, THEREFORE, for good and valuable consideration, the receipt. and
sufficiency of which is hereby acknowledged, the parties agree as follows:

‘I.                                     Section 1_3 of the Lease is amended to
provide that in addition to the facilities depicted on the Site Plan, the
Premises shall include the Parking Area depicted an Exhibit A.

2.                                       The first sentence of Section 7.3 of
the Lease i; amended to provide that the Common Area shall include ninety (90)
parking spaces.

3.                                       Except as provided in this Amendment,
capitalized terms shall have the meaning set forth in the Lease.

4.                                       Except as amended hereby, the Lease
shall remain in full force and effect.

5,                                       This Amendment may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument:

 

IN WITNESS WHEREOF, this Amendment is executed as of the first day and year
written above.

LANDLORD:

78 1ViCCLA1N, L.L.C., an Arizona limited liability company

 

TENANT:

ACCEPTED AND APPROVED:
SENSORY SCIFNCL CORPORATION,
a Delaware corporation

 

--------------------------------------------------------------------------------


 

Sate, OF Arizona

County of Maricopa

The foregoing instrument was acknowledged before me this 18th day of April 2000,
by Tom McClain, of 78 McClain, LLC., an Arizona limited liability company, on
behalf of the limited liability company.

 

My Commission Expires:

 

STATE OF ARIZONA

SS, County Of Maricopa

The foregoing instrument was acknowledged before me this 18th day of April,
2000, Dewn Zad, the VP of HR of Sensory Science corporation, a Delaware
corporation, on behalf of the corporation.

 

--------------------------------------------------------------------------------


 

Scottsdale Northwest Airpark Property Owners Association

 

15821 N. 79 St., Suite 1 • Scottsdale, AZ 85260

Telephone 480.991.7117 •

FAX 480.991.6619

 

May 12, 2000

 

The undersigned have reviewed the proposed abandonment for the taxiway,
referenced in letter dated April 27, 2000 referring to Lot 14 in North
Scottsdale Airpark No. 2 aka 7835 West McClain Drive, (See Exhibit A & B
attached) by Dawn M. Zadronzy, and hereby approved of its release.

NORTH SCOTTSDALE AIRPARK PROPERTY OWNER”S ASSOCIATION

 

SCOTTSDALE AIRPORT

 

 

/s/ Kevin Shirer

 

Airport Specialist/Noise Abatement Specialist

 

--------------------------------------------------------------------------------